Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL
HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION,
AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
TWO ASTERISKS (**).

 


--------------------------------------------------------------------------------


 

 

CONSTRUCTION, OPERATION AND
GAS GATHERING AGREEMENT

 

Entered into by and between

Newfield Exploration Mid-Continent Inc.,
as Producer

and

MarkWest Western Oklahoma Gas Company, L.L.C.,
as Gatherer


 


 


EFFECTIVE AS OF THE 21ST DAY OF SEPTEMBER, 2006.

 

5


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

I.

 

Definitions

 

2

 

 

 

 

 

 

 

II.

 

Scope of Agreement

 

6

 

 

 

 

 

 

 

III.

 

Services Provided by Gatherer

 

7

 

 

 

 

 

 

 

IV.

 

Construction of the System and Acquisition and Sale of Producer’s System

 

8

 

 

 

 

 

 

 

V.

 

Receipt and Delivery of Gas

 

11

 

 

 

 

 

 

 

VI.

 

Operational Imbalance and Cash Balancing

 

14

 

 

 

 

 

 

 

VII.

 

Receipt Pressures and Remedies

 

16

 

 

 

 

 

 

 

VIII.

 

Measurement

 

19

 

 

 

 

 

 

 

IX.

 

Gas Quality and Specifications

 

20

 

 

 

 

 

 

 

X.

 

Gathering, Compression, Treating Fees, Line Loss and Fuel Charge

 

22

 

 

 

 

 

 

 

XI.

 

Billing, Payment and Reporting

 

23

 

 

 

 

 

 

 

XII.

 

Taxes

 

24

 

 

 

 

 

 

 

XIII.

 

Control, Possession, Title and Additional Indemnification

 

25

 

 

 

 

 

 

 

XIV.

 

Acquisitions

 

26

 

 

 

 

 

 

 

XV.

 

Representations and Warranties

 

28

 

 

 

 

 

 

 

i


--------------------------------------------------------------------------------




 

XVI.

 

Force Majeure

 

29

 

 

 

 

 

 

 

XVII.

 

Term

 

30

 

 

 

 

 

 

 

XVIII.

 

Assignments and Sale of Gatherer’s System

 

31

 

 

 

 

 

 

 

XIX.

 

Notices

 

32

 

 

 

 

 

 

 

XX.

 

Guaranty by Gatherer’s Parent Entity

 

34

 

 

 

 

 

 

 

XXI.

 

Miscellaneous

 

34

 

 

ii


--------------------------------------------------------------------------------


 

CONSTRUCTION, OPERATION AND GAS GATHERING AGREEMENT

THIS CONSTRUCTION, OPERATION AND GAS GATHERING AGREEMENT (this “Agreement”) is
made and entered into as of this 21st day of September 2006 (the “Effective
Date”), by and between Newfield Exploration Mid-Continent Inc., hereinafter
referred to as “Producer”, and MarkWest Western Oklahoma Gas Company, L.L.C.
 hereinafter referred to as “Gatherer.” (Producer and Gatherer may at times be
referred to herein as a “Party” or, collectively, as “Parties”).

W I T N E S S E T H

WHEREAS, Producer owns or controls certain Gas to be produced and saved from the
wells, lands, leaseholds and other sources within the Woodford Shale Project
Area (as defined below);

WHEREAS, Producer owns, operates, and maintains certain gas gathering facilities
in the Woodford Shale Project Area;

WHEREAS, Producer desires Gatherer to acquire and take over the expansion,
operation, maintenance, and control of Producer’s System;

WHEREAS, Producer desires that Gatherer construct, and Gatherer intends to cause
to be constructed, gas gathering facilities to receive and gather Producer’s Gas
at the Receipt Points and deliver Producer’s Gas to Producer or for Producer’s
account at the Delivery Points under the terms and conditions herein.

WHEREAS, Gatherer intends to acquire Producer’s System and to further construct
and install additional gas gathering, compression, Treating, dehydration and
related facilities, in Woodford Shale Project Area ; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, Gatherer and Producer hereby agree as follows:

 

Article I.
DEFINITIONS

Except as otherwise provided, the following terms, when capitalized, whether in
the singular, plural or possessive, shall have the meaning set forth below:

1.1           “Actual Costs” shall mean the costs and expenses recorded in a
Party’s records, in accordance with GAAP as defined below.

1.2           “BTU” shall mean British Thermal Unit, which is the quantity of
heat required to raise the temperature of one (1) pound avoirdupois of pure
water from fifty-eight and five tenths degrees Fahrenheit (58.5°F) to fifty-nine
and five tenths degrees Fahrenheit (59.5°F) at

2


--------------------------------------------------------------------------------




a pressure of fourteen and six hundred and ninety-six thousandths pounds per
square inch absolute (14.696 psia).

1.3           “Business Day” shall mean the days of a week excluding weekends,
federal holidays and any additional days on which federal banks are not open for
business.

1.4           “Cash Flow” shall mean the sum of the monthly revenues from the
System less all Operating Expenses attributable to the System recorded in
accordance with GAAP.

1.5           “Commitment Area” shall mean the Woodford Shale Project Area (as
defined below).

1.6           “Day” shall mean a period of twenty-four (24) consecutive hours
which shall commence for operational issues at 9:00 o’clock a.m. Central
Standard Time on one calendar day and end at 9:00 o’clock a.m. Central Standard
Time on the following calendar day; and, for any other issues (including, but
not limited to, non-operational contract issues), such twenty-four (24)
consecutive hour period shall commence at 12:01 a.m. Central Standard Time on
one calendar day and end at 12:01 a.m. Central Standard Time on the following
calendar day.

1.7           “Deemed Fuel,” “Deemed System Loss,” and “Measured Treating Fuel
and Loss” shall have the meanings set forth in Article X and/or in Exhibit G
herein.

1.8           “Delivery Points” shall mean the outlet flange of the measurement
facilities at the points of interconnection between (A) Producer’s System and/or
Gatherer’s System (some components of which are presently Producer’s System but
will ultimately  become part of Gatherer’s System) and (B) the existing
interstate and intrastate pipelines within the Commitment Area of the following
entities and any of their related or affiliated persons or entities: **. The
term “Delivery Points” shall have the same meaning with respect to any
additional Pipeline Carriers, and shall apply to any other future delivery
points on the System that Producer may designate within the Commitment Area.

1.9           “Fees” refers collectively to the “Gathering Fee,” “Compression
Fee,” and “Treating Fee.” The terms “Gathering Fee,” “Compression Fee,” and
“Treating Fee” shall have the meanings set forth in Article X and in Exhibit G.

1.10         “GAAP” shall mean U.S. generally accepted accounting principles.

1.11         “Gas” includes gas well gas produced from wells classified as gas
wells by any governmental authority having jurisdiction, casinghead gas produced
from oil wells so classified, and flash gas vaporized from crude oil and
condensate therefrom after production.

1.12         “BTUs”, “Heating Content” or “Heating Value” shall mean the gross
ideal heating value of and the number of BTUs measured in the Gas in accordance
with GPA Standards 2145 & 2172 at Standard Base Conditions.

1.13         “Inferior Liquids” shall mean mixed crude oil, slop oil, salt
water, nuisance liquids, and other liquids that condense in the System and are
recovered by Gatherer from its System.

3


--------------------------------------------------------------------------------




1.14         Monthly Average Pressure (“MAP”) shall have the meaning set forth
in Section 7.1 of this Agreement.

1.15         “MSCF” or “mscf” shall mean one thousand (1,000) Standard Cubic
Feet of Gas at Standard Base Conditions.

1.16         “MMBTU” or “mmbtu” shall mean one million BTU (1,000,000 BTUs).

1.17         “Month” shall mean a calendar month.

1.18         “Net Book Value” shall mean the depreciated book value of the
assets comprising the System as reflected in the books and records of the
company that owns the System in accordance with GAAP.  The depreciation method
used for calculating Net Book Value shall be twenty (20) years straight line
with zero percent salvage value.

1.19         “Operating Expenses” shall mean normal direct operating expenses of
the System, which term expressly excludes any payments imposed on Gatherer as a
result of non-performance or delayed performance under this Agreement.

1.20         “Pipeline Carriers” means the following pipelines receiving
Producer’s Gas at the Delivery Points: the interstate and intrastate pipelines
of **, and any other interstate or intrastate pipeline receiving Producer’s Gas
at any Delivery Point.

1.21         “Processing” shall mean the conversion of gaseous hydrocarbons from
a natural gas stream into liquefied form (“Natural Gas Liquids” or “NGLs”),
and/or the removal of NGLs from the gas, through refrigeration, absorption,
adsorption, chemical means or other industry accepted processes.  Processing may
be invoked for the purposes of reducing Heating Value of the natural gas stream
for purposes of meeting pipeline specifications, or for economic benefit. 
Processing does not include the recovery of NGLs through mechanical separation,
filtering or coalescing.

1.22         “Producer’s Gas” shall include all Gas owned or controlled by
Producer, or its wholly-owned or controlled subsidiaries, which is produced from
Well(s) in which Producer is the Operator.  “Producer’s Gas” shall not include
gas that is subject to pre-existing commitments as listed on Exhibit E or
addressed herein.

1.23           “Producer’s System” shall mean those certain existing or later
constructed facilities located within the Woodford Shale Project Area (as
defined below) for the delivery, compression, gathering, measurement, Treating,
and dehydration of Producer’s Gas during the term of this Agreement, and other
related facilities, all as may be further expanded, constructed or added during
the transitional period before Gatherer fully acquires and operates the entire
System, as provided for in the subsequent provisions of this Agreement.

1.24         “Receipt Points” shall be the points located within the Commitment
Area where Producer elects in its sole and reasonable discretion to deliver
Producer’s Gas to Gatherer and where Gatherer may receive Producer’s Gas in
accordance with the terms of this Agreement.  At Producer’s election, a Receipt
Point for particular volumes of Producer’s Gas may be the

4


--------------------------------------------------------------------------------




interconnection of Producer’s central production facilities with the System or
may be at the interconnection with the System of Producer’s individual well
separation equipment located downstream of Producer’s Wells.

1.25         “Section of Land” shall mean, and be comprised of, the lands within
the geographical area designated by state governmental authority as being a
“section” for purposes of describing real property.

1.26         “Standard Base Conditions” shall mean a pressure of fourteen and
sixty five hundredths pounds per square inch absolute (14.65 psia) at a
temperature of sixty degrees Fahrenheit (60°F).

1.27         “Standard Cubic Foot” shall mean the volume of gas contained in one
cubic foot of space at Standard Base Conditions.

1.28         “System” shall mean all delivery, compression, gathering,
measurement, Treating, Processing and dehydration facilities, and other related
facilities constructed, acquired or used by Gatherer to fulfill its obligations
under this Agreement with respect to Producer’s Gas.  “System” shall also be
construed to include all of Gatherer’s delivery, compression, gathering,
measurement, Treating, Processing, dehydration facilities, and other related
facilities constructed by or used by Gatherer in connection with Gas received by
Gatherer from other parties on pipelines contiguously connected to pipelines
used by Gatherer in connection with Producer’s Gas.   Also for the purposes of
Article XIV, “System” shall also be construed to include all of Gatherer’s
associated and related gas gathering, gas purchase, gathering, compressor lease,
equipment lease, gas sales, rights-of-way, easements, surface use lease, and
real property agreements and/or contracts as well as all permits, imbalance
positions, and working capital adjustments used in connection with the operation
of the physical assets of the System.

1.29         “Treating” or “Treat” shall mean the removal of unwanted components
from a natural gas stream, including, but not limited to, water, Hydrogen
Sulfide (“H2S”), Carbon Dioxide (“CO2”), and/or Nitrogen (“N2”) by utilizing
industry accepted processes including, but not limited to, mechanical
separation, chemical reaction, adsorption and absorption.

1.30         “Well” shall mean any well productive of Gas, from any formations,
which is now or hereafter completed within the Commitment Area and in which
Producer owns an interest.  The commitments and obligations of Gatherer under
this Agreement shall extend to and include all of Producer’s Gas from such a
Well.

1.31         “Woodford Shale Project Area” means all of that area of Atoka,
Coal, Hughes and Pittsburg Counties, Oklahoma, shown on Exhibit A.  The Woodford
Shale Project Area, as such term is used in this Agreement, includes all lands
shown in Exhibit A, whether inside or outside the bold-lined or bracketed areas
shown on such Exhibit A.  The segments shown on Exhibit A relate to the
development requirements set forth on Exhibit B and any other provisions of this
Agreement which reference those segments.

5


--------------------------------------------------------------------------------




Article II.
SCOPE OF AGREEMENT

2.1           Gatherer hereby agrees, at its sole cost and expense, to design,
construct and acquire (to the extent not acquired as part of Producer’s System),
and to maintain and operate (or cause others to construct, maintain and operate)
all gathering pipelines, compression, dehydration and Treating equipment and
related facilities required to enable Gatherer to fulfill and perform its
obligations under this Agreement including, but not limited to, (a) Gatherer’s
receipt of Producer’s Gas at the Receipt Points within the Commitment Area, (b)
the delivery of a thermally equivalent quantity of Producer’s Gas less only
Deemed Fuel, Deemed System Loss and Measured Treating Fuel and Loss in
accordance with the terms of this Agreement and in accordance with the
requirements of the Pipeline Carriers, and (c) the Treating of Producer’s Gas,
if such Gas is treated in connection with this Agreement.

2.2           Gatherer shall have the sole responsibility for the construction,
maintenance, and operation of the System consistent with performing its
obligations under this Agreement.  Gatherer will extend the System, and may add
to or remove components from the System, and operate the System in the manner
Gatherer determines to be best, so long as such operations are consistent with
both Gatherer’s performance of its obligations under this Agreement and all
applicable laws, rules and regulations of governmental entities.  Gatherer shall
operate the System or cause it to be operated, as the System may exist from time
to time, in a manner consistent with general industry practice, but shall not be
prevented thereby from being innovative or achieving cost efficiencies as it may
deem necessary or desirable, so long as such actions are consistent with both
Gatherer’s performance of its obligations under this Agreement and all
applicable laws, rules and regulations of governmental entities.

2.3           Prior to the completion of all or portions of the System by
Gatherer such that, following the purchase of Producer’s System, Gatherer can
gather, compress, dehydrate, and if required, Treat Producer’s Gas delivered
into such completed portion(s) of the System and connect such completed portions
of the System to portions of Producer’s System, Producer may at its option
construct, maintain, and operate (or may cause others to construct, maintain,
and operate) pipelines and related facilities on Producer’s System to enable
Producer’s Gas from the Wells to be delivered to pipelines owned and controlled
by the Pipeline Carriers.  It is expressly understood and agreed that Producer
has no obligation to construct any additional facilities for the enlargement of
Producer’s System, nor does Producer have any obligation to drill any Wells
and/or connect any future Wells to Producer’s System prior to incorporation into
Completed Segments (as defined in 4.2 below), of Gatherer’s System; rather, all
of those actions shall be left to the sole discretion of Producer.  However,
prior to the completion of Gatherer’s System, Producer shall continue Producer’s
operation and maintenance of Producer’s System, including Producer’s existing
Treating facilities.

2.4           Producer and Gatherer understand and agree that the design and
operation of Producer’s System by Producer, and the design and operation of
Gatherer’s System by Gatherer shall be performed in such a manner as to allow
Producer to meet its delivery and other commitments to Gatherer in accordance
with the terms of this Agreement.

2.5          Subject to those existing dedications and contractual obligations
owing to third parties as described in Exhibit E, which shall take priority over
the provisions of this Section 2.5, and subject to the subsequent provisions of
this Agreement which provide for the future termination of, or release of Wells
from, this Agreement, Producer hereby commits all of

6


--------------------------------------------------------------------------------




Producer’s Gas to this Agreement.  Producer’s oil and gas leases within the
Commitment Area, whether now or hereafter acquired, shall be subject to the
terms and obligations of this Agreement which terms shall run with the land,
subject to Section 14.4.  Gatherer may record a recording memorandum of this
Agreement in the real property records in the offices of the County Clerks for
the applicable Counties where Producer’s Gas leasehold interests or Wells within
the Commitment Area and any parts of the System are located, provided that such
recording memorandum shall only disclose information that Producer has
previously approved for inclusion in the recording memorandum.  Upon written
request from Gatherer, but no more often than once each calendar year, Producer
shall advise Gatherer of after-acquired leases and consent to further
supplements to the recording memorandum be filed against those leases. 
Notwithstanding the preceding provisions of this Section 2.5 and any other terms
and provisions of this Agreement that might appear to be to the contrary, it is
expressly understood and agreed that, as to additional leases, Wells and other
assets that may be acquired by Producer after the effective date of this
Agreement, such assets shall not be subject to this Agreement to the extent
that  Producer acquires such assets subject to any then-existing contractual or
other obligations or encumbrances that are inconsistent with the obligations of
this Agreement.

 

Article III.
SERVICES PROVIDED BY GATHERER

3.1           Gatherer shall, at Gatherer’s sole cost and expense, acquire
and/or install all facilities that are needed or required to perform Gatherer’s
obligations under this Agreement, including, but not limited to, Gatherer’s
receipt of all of Producer’s Gas delivered by Producer at the Receipt Points in
accordance with the terms of this Agreement and the gathering and compression of
all of Producer’s Gas to a pressure such that Producer’s Gas can be delivered at
the Delivery Points into the pipelines owned and/or controlled by the Pipeline
Carriers.  In order to maximize the value of Producer’s Gas, Gatherer and
Producer shall continue to explore opportunities to participate in or otherwise
support pipeline expansions by Pipeline Carriers and other pipeline companies.
Producer and Gatherer will discuss the options to mutually determine which and
to what extent, if any, pipeline expansions Producer and Gatherer may
participate in.  It is expressly agreed that Gatherer is obligated under this
Agreement to provide at Gatherer’s sole cost ** Delivery Points, with one (1)
such Delivery Point being established for each of the ** Pipeline Carriers which
are specifically named in the above definition of “Pipeline Carriers,” at
locations to be reasonably designated by Producer on each of those pipelines. 
At such time as Gatherer acquires Producer’s System or segments thereof,
Gatherer shall maintain all then existing Delivery Points on such acquired
portions of the System, and such existing Delivery Points and the **, shall
satisfy the foregoing obligation of Gatherer to provide Delivery Points to the
Pipeline Carriers.  The Parties agree that Gatherer shall provide up to **
Delivery Points on currently existing and/or future pipelines within the
Commitment Area, at locations within the Commitment Area to be reasonably
designated by Producer on such pipelines, at Gatherer’s sole cost and expense,
but that any additional Delivery Points beyond ** referred to above will be at
Producer’s cost and expense.  The Parties understand that if any additional
Delivery Points beyond ** referred to above require that Producer’s Gas be
compressed to in excess of a Monthly average of 1,100 psig to meet the Pipeline
Carrier’s pressure requirements at the Delivery Points, then Producer’s Gas
actually delivered to those Delivery Points will be subject to Compression Fees
and Deemed Fuel during such Month for one additional stage of compression.

7


--------------------------------------------------------------------------------




3.2           Gatherer shall install all facilities needed or required to
dehydrate Producer’s Gas as necessary to cause Producer’s Gas to meet the water
content specifications of the pipelines owned and/or controlled by the Pipeline
Carriers.

3.3           Gatherer shall install all CO2 Treating facilities needed or
required to remove CO2 such that the CO2 content in Producer’s Gas at the
Delivery Points shall meet the specifications of the pipelines owned and/or
controlled by the Pipeline Carriers, provided that the CO2 content in Producer’s
Gas delivered to the Receipt Point(s) shall not exceed 10%.  Gatherer shall
endeavor to maintain the average CO2 content in Producer’s Gas delivered to each
Pipeline Carrier at levels below the specifications required by the Pipeline
Carriers by blending Producer’s Gas with a high CO2 content with Gas with a low
CO2 content per the provisions of Section 9.3.

3.4           It is expressly agreed that Gatherer will have no duty under this
Agreement to Treat Producer’s Gas for the purpose of removing H2S or N2.

 

Article IV.
CONSTRUCTION OF THE SYSTEM AND ACQUISITION
AND SALE OF PRODUCER’S SYSTEM

4.1           Recognizing that time is of the essence with regard to the
performance required under this Agreement, Gatherer shall construct, or cause to
be constructed, in accordance with the timing, prioritization and performance
schedule that is included as a part of Exhibit B, at its sole risk, cost, and
expense, such additions and/or extensions of the System (including all
associated Receipt Points) as are necessary and adequate to receive Producer’s
Gas for the services provided for under this Agreement.  **  Exhibit A shows the
four (4) segments into which the System project has been divided for purposes of
constructing the System in phases.  **  Additionally, Producer may at its option
construct, or cause to be constructed at its sole risk, cost and expense,
certain additional facilities that are useful for the delivery of Producer’s Gas
into the System at certain Receipt Points.  Producer and Gatherer agree that
Gatherer shall construct and complete the System in segments and that Producer
may at its option expand, operate and maintain Producer’s System for the
gathering, compression and treatment of Producer’s Gas prior to the completion
of the System by Gatherer.

4.2           When Gatherer has (i) completed a segment of the System
(“Completed Segment”), and (ii) connected the Completed Segment to Producer’s
System, with the result that Gatherer can gather, compress, dehydrate and, if
required, Treat Producer’s Gas delivered into such Completed Segment, then
Gatherer shall immediately acquire and assume the operation, maintenance and
control of the applicable portion of Producer’s System that Gatherer has
connected to the Completed Segment, and such portion of Producer’s System shall
thereafter be included in the definition of Completed Segment and all of the
terms of this Agreement shall be applicable for such Completed Segment.  For all
Wells connected at the time of acquisition to the section of Producer’s System
being acquired pursuant to the foregoing

8


--------------------------------------------------------------------------------




provisions, the Receipt Points for such Wells shall be considered to be located
in accordance with the provisions of Section 1.24, above, which define “Receipt
Points.”

4.3           The parties expressly agree that the categories of assets, rights
and interests referred to on Exhibit B-1 to this Agreement, whether now owned by
Producer or hereafter acquired by Producer after the execution of this
Agreement, are excluded from the meaning of the term “Producer’s System,” and
Gatherer shall have no right under this Agreement, under any circumstances, to
acquire any portion of those assets, rights and interests.  The parties
expressly understand and agree that, notwithstanding any other provision of this
Agreement that may appear to be to the contrary in any respect, any rights
Gatherer has under this Agreement to acquire all or portions of Producer’s
System are expressly limited to facilities and assets of Producer that are
physically connected to the System between the Receipt Points and the Delivery
Points.  Gatherer shall have no right to acquire any facilities or other assets
of Producer located upstream of the Receipt Points.

4.4           The sale by Producer and the acquisition by Gatherer of all or any
part of Producer’s System under this Article IV shall occur on an “as-is,
where-is” basis with no express or implied representations or warranties
provided by Producer to Gatherer, except that Producer agrees to transfer
Producer’s System, or applicable portions thereof, free and clear of any
mortgages, mechanics’ liens, tax liens and other forms of security interests or
financial encumbrances or past due payments of any kind created by, through and
under Producer but not otherwise (and Gatherer shall not pay Producer any
purchase price until being reasonably assured that there are no such
encumbrances), and shall be deemed to represent and warrant to Gatherer that
Producer has good and clear title to the personal property associated with the
acquired portion of Producer’s System.  The acquisition shall be consummated by
special warranty assignment or transfer of necessary or relevant equipment
leases or other facility leases, permits, rights of way, easements, surface use
leases and real property interests, to the extent that both (a) such items are
assignable by Producer to Gatherer without unreasonable expense, and with a
representation that to the best of Producer’s knowledge, such leases, permits,
rights of way and easements are valid and in full force and effect, and
Producer’s operations are in material compliance with the same and (b) Producer
does not need to retain such items for the continued operations or business
activities of Producer.  Producer will make reasonable efforts to obtain all
governmental and third party consents and approvals necessary to complete the
transactions contemplated by this Section.  If Producer is unable to obtain any
required consents, or the interests are not assignable or transferable, or if
Producer determines that such items are required by Producer for the continued
operations or business activities of Producer, Producer shall, to the extent
Producer may lawfully and validly do so, “partially” grant to Gatherer a
non-exclusive right and license to use any such equipment leases and other
facility leases, permits, easements, surface use leases, rights of way and/or
real property interests associated with the acquired portion of Producer’s
System, the intent of the Parties being to provide Gatherer, to the extent the
same can be reasonably done, with the same access and ability to utilize such
items as if Producer had assigned such items to Gatherer. Producer shall further
sign and deliver to Gatherer a bill of sale conveying the equipment and personal
property that comprise the acquired portion of Producer’s System.  The
acquisition price for the acquired segment of Producer’s System shall be **. 
The Parties shall have a period of 180 days after the acquisition of any portion
of Producer’s System within which to conduct post-closing accountings, in order
to account for any remaining sums to be paid by Gatherer to Producer as a result
of such acquisition.

 

9


--------------------------------------------------------------------------------


4.5           Producer shall bring all facility leases or other related
contracts that are acquired in whole or in part by Gatherer from Producer
current in all payments and obligations due and owing as of the date of
assignment, and Gatherer shall assume sole liability for all ongoing payments
and obligations due and owing after the date of Producer’s assignment and shall
indemnify and hold Producer harmless with respect to any future payments and
obligations under such assigned facility leases or other related contracts with
respect to the period after the date of transfer to Gatherer.  Producer shall
not be required to assign easements, rights-of-way, leases or other related
contracts to Gatherer, either whole or in part, if doing so would incur
liabilities unless Gatherer bears all costs and burdens associated with such
liabilities. Producer shall indemnify and hold Gatherer harmless from and
against any payments, liabilities and obligations arising or accruing under such
assigned facility leases or other related contracts with respect to the period
prior to the date of transfer to Gatherer, or any obligations, liabilities,
duties or damages related to the operations of Producer’s System, prior to the
date of transfer to Gatherer, including any environmental liabilities.  Gatherer
shall indemnify and hold Producer harmless from and against any payments,
liabilities and obligations arising or accruing under such assigned facility
leases or other related contracts with respect to the period after the date of
transfer by Producer, or any obligations, liabilities, duties or damages related
to the operations of Producer’s System, after the date of transfer to Gatherer,
including any environmental liabilities.

4.6           The Parties agree that Producer has entered into, or intends to
enter into,  contracts with certain manufacturers of compression packages, as
listed in Exhibit F, (“Compressor Contract”), under which Producer shall be
obligated to receive and lease certain compression packages. The Parties also
agree and understand that when Gatherer purchases segments of Producer’s System
as set forth in this Agreement, that Producer may have received and installed
one or more of the subject compression packages associated with such Compressor
Contract. At the time that Gatherer purchases a segment of Producer’s system,
Producer will assign, and Gatherer will assume, the duties of the lessee under
the leases and any other obligations associated with such compression packages
that are associated with the segment of Producer’s System.  At the time that
Gatherer purchases the final segment of Producer’s System, Producer shall assign
to Gatherer and Gatherer shall assume the Compressor Contract and the rights and
obligations associated with the Compressor Contract.  All compressors then being
used and/or remaining to be delivered under the terms of the Compressor Contract
assigned by Producer to Gatherer shall be used as part of the System to fulfill
Gatherer’s obligations under this Agreement.

4.7           Immediately following the receipt of Producer’s Gas at the Receipt
Points associated with the Completed Segment (and, if applicable, after the
acquisition of the associated portion of Producer’s System by Gatherer), all of
the terms of this Agreement shall apply to the Completed Segment, except that,
in order for Gatherer to evaluate the new System hydraulics and modify such
hydraulics as necessary, and in acknowledgement that Producer’s System may
exceed the Receipt Point pressure requirements under this Agreement, each
Receipt Point which was part of Producer’s System prior to connection to
Gatherer’s System, shall be allowed a period of one hundred twenty

10


--------------------------------------------------------------------------------




(120) days after such connection, before it shall be subject to the Receipt
Point pressure requirements of this Agreement, provided, however, that the
Receipt Point pressures shall not, even during such one hundred twenty (120) day
period, exceed the MAP that existed with respect to that Receipt Point during
the Month prior to connection to Gatherer’s System.

 

Article V.
RECEIPT AND DELIVERY OF GAS

5.1           All of Producer’s Gas delivered under this Agreement shall be
delivered to Gatherer at the Receipt Points and redelivered to Producer (or on
behalf of Producer) at the Delivery Points as closely as is practicable to
uniform hourly and daily rates of flow.

5.2           Producer shall deliver Producer’s Gas to Gatherer at the Receipt
Points at a pressure sufficient to effect delivery into Gatherer’s System,
against the pressure prevailing therein from time to time; provided, however,
that subject to those items set forth in Section 7.8 referencing this
Agreement’s provisions allowing higher Receipt Point pressures for a temporary
period, Producer shall not be required to deliver Producer’s Gas at a pressure
greater than **.  Producer shall be responsible for making timely arrangements
for the further disposition of Producer’s Gas at and from the Delivery Points.

5.3           The Heating Content of the gas measured at the Receipt Points
shall be determined on a water-saturated MMBTU basis at Standard Base
Conditions.

5.4           Gatherer shall redeliver on behalf of Producer, to the Pipeline
Carrier(s) designated by Producer at the Delivery Point(s), a thermally
equivalent quantity of Producer’s Gas equal to the quantity received from
Producer at the Receipt Points, less the Deemed Fuel, Deemed System Loss, and
Measured Treating Fuel and Loss, and if Producer’s Gas is processed prior to
delivery, less the actual fuel and shrinkage resulting from the Processing of
Producer’s Gas.   Gatherer shall redeliver Producer’s Gas at each Delivery Point
on a dry MMBTU basis at Standard Base Conditions.

5.5           Producer’s Gas shall be given a higher priority by Gatherer than
any other Gas delivered into the System.  As such, and subject to applicable
laws and regulations, Gatherer shall gather Gas owned by persons other than
Producer only to the extent that excess gathering and compression capacity
exists within the System.  Gatherer further agrees that, except to the extent it
can do so without adversely affecting the Fees and costs to be borne by Producer
and/or the ability of Gatherer to receive and/or deliver Producer’s Gas, it will
not accept from any third parties Gas that does not meet the quality
specifications of the Pipeline Carriers to which Producer’s Gas is to be
redelivered by Gatherer, it being the intention that Gatherer retain to the
maximum extent as is reasonable, its ability to blend with other conforming Gas
in its lines any of Producer’s Gas that does not meet the quality specifications
of the Pipeline Carriers to which Producer’s Gas is redelivered.

5.6           Gatherer shall, on no less frequently than a monthly basis,
measure the quantity and Heating Value of Producer’s Gas received at each
Receipt Point and shall redeliver a thermally equivalent quantity of Gas, less
the Deemed Fuel, Deemed System Loss and Measured Treating Fuel and Loss as set
forth in Article X and Exhibit G.  If Producer’s Gas is processed prior to
delivery, an adjustment shall be made based on the Processing arrangements such
that any additional actual volume and heating value (MMBTU) reductions

11


--------------------------------------------------------------------------------




that result from such Processing shall further reduce the MMBTUs that Gatherer
is obligated to redeliver for Producer’s account at the Delivery Points.

5.7           Producer shall provide estimates to Gatherer as to the expected
maximum flow and timing of such flow at each Receipt Point to assist Gatherer in
selecting the proper pipeline size required for the connection of the Receipt
Point; provided, however, that each set of such information provided by Producer
is only an estimate, and Producer shall have no liability to Gatherer for any
differences between the estimates provided by Producer in good faith, and the
actual maximum flow and timing of such flow at the Receipt Points.

5.8           Gatherer shall construct such pipelines, measurement equipment and
other facilities as may be reasonably needed in order for Gatherer to promptly
receive all of Producer’s Gas from Well(s) within the Commitment Area at the
Receipt Points after such Wells have been completed and are ready to flow Gas to
a Completed Segment.    With respect to any Completed Segment of the System,
Producer shall provide Gatherer with prior written notice, as set forth in
Exhibit D, advising Gatherer of the location of the Well and the location of the
Receipt Point designated by Producer (a “Well Notice”).]  It is expressly
understood and agreed that all risks and expenses associated with all aspects of
the timely construction of the pipelines and other facilities, including but not
limited to the procurement of the rights-of-way needed or useful in connection
therewith, shall be the sole risk and expense of Gatherer.

5.9           If Gatherer has not completed the installation of the pipelines
and other facilities required or useful in order for Gatherer to be prepared to
fulfill its obligations under this Agreement with regard to Producer’s Gas from
any Well or central production facility within the period of time set forth in
Exhibit D, Producer shall have the option to do any of the following:

5.9.1        Install, or cause to be installed, such pipelines and/or other
facilities.  Upon the completion of such pipeline and/or other facilities,
Gatherer shall be obligated to immediately commence receiving into its System
Producer’s Gas delivered by Producer through the newly-constructed facilities. 
Additionally, Gatherer shall be obligated to promptly acquire such pipeline
and/or other facilities from Producer ** Costs incurred by Producer in
connection with the installation of such pipeline and/or other facilities. 
Payment shall be due from Gatherer as to each invoice within thirty (30) days of
Gatherer’s receipt of such invoice from Producer.  In order to invoke this
option, Producer shall send to Gatherer one or more invoices (i.e., Producer may
invoice Gatherer multiple times, as the costs are being incurred) showing Actual
Costs incurred by Producer in connection with such pipelines and/or other
facilities, with copies of supporting materials showing that the costs have
actually been incurred, **.  In the event Producer chooses to install such
pipelines and/or other facilities, Producer shall not be obligated to pay
Gatherer any Fees for Producer’s Gas delivered to the applicable and related
Receipt Point(s) for a period of ** by Gatherer, which time period shall be
deemed to commence to run from the date of first delivery of Producer’s Gas into
the facilities in question; or

5.9.2        Elect to have such Well or central production facility released
from the terms of this Agreement at the sole option of Producer by providing
Gatherer with three (3) days written notice of such election, at the end of
which period Producer shall be free to enter into any arrangements it may choose
for the provision of alternative

12


--------------------------------------------------------------------------------




services by any third party of Producer’s choosing, and Producer shall have no
further obligations to Gatherer under this Agreement with regard to the Well(s),
central production facilities and Receipt Point(s) in question; or

5.9.3        As an alternative to 5.9.1 and 5.9.2, above, Producer may instead
elect to take no action and await Gatherer’s delayed performance of the
particular obligations that have not been timely performed.  In the event
Producer elects this third option, then for every one (1) day of delay in
Gatherer’s ultimate completion of the installation of the applicable pipelines
and/or other facilities, then Gatherer shall pay to Producer the following
compensation per well for Gatherer’s delay in such performance under this
Agreement:

(A)  For each day up through the ** of delay beyond the date on which
performance was due by Gatherer, Gatherer shall pay to Producer the sum of **

(B)  For each day beginning with ** continuing through the ** beyond the date on
which performance was due by Gatherer, Gatherer shall pay to Producer the sum of
**

(C)  For each day beginning with ** beyond the date on which performance was due
by Gatherer, Gatherer shall pay Producer the sum of **;

provided, however, that Producer may elect at any time that is governed by this
Section 5.9.3 to instead proceed reasonably and in good faith under the
alternative procedures set forth in either 5.9.1 or 5.9.2, above, subject to the
condition that such election not result in an unreasonable or disproportionate
incurrence of liability. For example, Producer cannot install only the final 100
feet of pipe under 5.9.3 to avoid paying Gatherer any Fees for Producer’s Gas
delivered to the applicable and related Receipt Point for a period of one
hundred eighty (180) days following the acquisition of such facilities by
Gatherer.

5.9.4        Should Gatherer determine that it will be unable to be fulfill its
obligations under this Agreement with regard to Producer’s Gas from any Well or
central production facility within the period of time indicated on Exhibit D due
to the inability to obtain necessary rights of way, easements, surface use or
other real property agreements for consideration of less than 2 times the
prevailing market rate, Gatherer shall notify Producer and Producer agrees to
meet to discuss in good faith a mutually agreeable remedy to such situation.
However, such discussion shall not alter or suspend any of the requirements and
provisions under 5.9 through 5.9.3 unless agreed to in writing by the Parties.

5.10         Producer shall have the following additional remedies in the event
that Gatherer engages in repetitive (applying the standard set forth in this
Section) failures to perform under this Agreement.  The remedies set forth in
this Section shall become applicable at such point in time when Producer has
drilled, during the term of this Agreement, at least ** are capable of flowing
Gas to Gatherer in Completed Segments of the System, and as to which Producer
sent Well Notices to Gatherer.  At each subsequent point in time that the
cumulative number of new Wells in which Gatherer has failed to have the
facilities completed and commence receipt of

13


--------------------------------------------------------------------------------




Producer’s Gas on a timely basis in accordance with the times set forth in
Section 5.8 and Exhibit D, exceeds ** in the Commitment Area after the date of
this Agreement, and as to which Producer sent Well Notices to Gatherer, then
Producer may elect, on each such occurrence, to terminate this Agreement in its
entirety and acquire the System pursuant to Article XIV.

5.11         Should Producer choose to install pipelines and/or other facilities
under Section 5.9.1 in order for Gatherer to fulfill its obligations under this
Agreement, Producer shall use substantially the same standards of design as
Gatherer has used to construct the System.

5.12         If Gatherer has been provided with a Well Notice, but Producer
fails to complete the Well referred to in the Well Notice (or a Well that is the
functional substitute for such Well) within ** of the necessary System
facilities to be prepared to receive Producer’s Gas from such Well, then
Producer shall at the Gatherer’s request, reimburse Gatherer for all of
Gatherer’s reasonable and Actual Costs that are directly and solely related to
the installation of such facilities, and Gatherer shall at the same time assign
and convey to Producer, through appropriate and valid documentation, all of the
rights, interests and assets, the cost of which have been reimbursed by
Producer.

 

Article VI.
OPERATIONAL IMBALANCE AND CASH BALANCING

6.1           The parties recognize that following the completion of the System
and the purchase by Gatherer of Producer’s system, Gatherer shall be designated
by the Pipeline Carriers as the point operator and shall be considered by the
Pipeline Carriers to be responsible for the operation of the System’s pipeline
interconnections to the Pipeline Carriers. As such, with respect to operational
balancing agreements or similar agreements with all Pipeline Carriers (“OBA(s)”)
related to the existing pipeline interconnects, Gatherer shall either be
appointed and act as agent of Producer, accept assignment of Producer’s
agreements, or enter into independent OBA’s. Furthermore, with respect to any
subsequent pipeline interconnects to the System as set forth in the Agreement,
Gatherer shall likewise either be appointed and act as agent of Producer under
its OBA’s or enter into independent OBA’s for such interconnections. Upon
entering into all such arrangements for the OBA’s, Gatherer shall be responsible
for the administration of all such OBA’s and for all terms and conditions of any
such OBA subject to the terms of this Article VI.

6.2           The parties recognize that certain Gas imbalances may occur
between the quantity of Producer’s Gas received by Gatherer less Deemed Fuel,
Deemed System Loss, and Measured Treating Fuel and Loss (and if the Gas is
required to be processed prior to delivery, the volume adjustment provided for
in this Agreement) (“Net Receipt”) and the quantity of Producer’s Gas nominated
by Producer for delivery by Gatherer to Producer or for Producer’s account at
the Delivery Point(s) (“Net Nomination”).  Throughout each Month the parties
agree to actively communicate and cooperate with each other, and with any
interconnecting pipeline, to review appropriate data to identify any imbalance,
and to eliminate or remedy any imbalance as soon as either party becomes aware
of an imbalance.  The parties further agree to manage daily receipts and
deliveries so that the imbalances shall be kept as near to zero as practicable. 
At the end of each Month, any imbalance in MMBTUs between the Net Receipt and
the Net Nominations (with such difference being referred to as the “Imbalance”)
shall be balanced by

14


--------------------------------------------------------------------------------




means of a payment to Producer from Gatherer or a payment to Gatherer from
Producer, as applicable, valued at the “Cash-Out Price.”  To the extent that the
Monthly Net Receipt amounts are greater than the Monthly Net Nomination amounts,
a payment shall be due Producer, and Gatherer will make such payment to Producer
for the imbalance based on the difference between the Monthly Net Receipt
amounts and the Monthly Net Nomination amounts, multiplied by the Cash-Out
Price.  To the extent the Monthly Net Receipt amounts are less than the Monthly
Net Nomination amounts, a payment shall be due Gatherer, and Gatherer will
invoice Producer for the imbalance based on the difference between the Monthly
Net Receipt amounts and the Monthly Net Nomination amounts, multiplied by the
Cash-Out Price during the applicable Month in which the volume imbalance was
generated.  As used in this Agreement, the “Cash-Out Price” shall be determined
as to each applicable Month and shall mean  a price per MMBTU equal to either
(1) if the receiving pipeline’s applicable cash-out price is not imposed for the
applicable Month(s), the price will be the daily index price averaged for such
Month for the applicable receiving pipeline as published in the Daily Price
Survey section of Platt’s Gas Daily, or (2) if the receiving pipeline’s
applicable cash-out price is imposed is imposed for the applicable Month(s),
that price will be the “Cash-Out Price” .  Should the information necessary to
calculate the “Cash-Out Price” not exist for the receiving pipeline or cease to
be available, Gatherer and Producer shall work in good faith to determine a
comparable substitute publication and/or daily posting(s) or other indexes
providing equivalent data.

6.3           Producer shall be solely responsible for submitting appropriate
nominations to Gatherer for the redelivery of Producer’s Gas, less the
applicable fuel and loss, at the Delivery Point and shall be responsible for any
and all delivery imbalances occurring with respect to Producer’s Gas which is
moving under applicable OBA’s or Producer’s Pipeline Carrier transportation
agreement(s) or other agreement(s) to the extent that such imbalances are caused
by Producer’s failure to make proper and timely nominations. Producer shall
indemnify and hold Gatherer harmless from any and all costs, expense,
liabilities, or damages (including without limitation, pipeline imbalances,
penalties, court costs, and attorney fees) arising due to any such pipeline
imbalances on under applicable OBA’s or Producer’s Pipeline Carrier
transportation agreement(s) or other agreement(s) caused by Producer’s failure
to make proper and timely nominations, provided such indemnification shall apply
without duplication of the Cash-Out payments to Gatherer provided for in Section
6.2 above.  Gatherer shall indemnify and hold Producer harmless from and against
any and all costs, expense, liabilities, or damages (including without
limitation, pipeline imbalances, penalties, court costs, and attorney fees)
arising due to any such pipeline imbalances under applicable OBA’s or Producer’s
Pipeline Carrier transportation agreement(s) or other agreement(s) caused by
Gatherer’s failure to properly and timely give effect to Producer’s nominations,
however, Gatherer shall not be responsible for eliminating any imbalances
between Producer and any third party. Furthermore, Gatherer shall not be
obligated to materially deviate from its normal operating and accounting
procedures to reduce or eliminate any such imbalances.

15


--------------------------------------------------------------------------------




Article VII.
RECEIPT PRESSURES AND REMEDIES

7.1           Gatherer agrees to maintain the monthly average pressure (“MAP”)
at each Receipt Point at **. The MAP shall be determined individually as to each
Receipt Point, and the MAP at each Receipt Point shall be determined by dividing
the sum of daily average Receipt Point pressures as continuously measured using
EFM’s (as defined in Section 8.1, below) during any Month by the number of days
in the subject Month.   Gatherer shall maintain for at least seven (7) years,
the records that demonstrate the appropriate MAP for each Receipt Point as to
any given month.  Producer shall have the right to have access at all reasonable
times to Gatherer’s SCADA system information related to the pressure and flows
at each Receipt Point.  It is expressly agreed by Gatherer that Gatherer will
not destroy any of the foregoing categories of records without first providing
Producer with sixty (60) days prior written notice of both its intention to do
so and its offer to send and relinquish such materials to Producer in lieu of
destroying them.

7.2           Producer and Gatherer understand that the pressure at each Receipt
Point may be affected by the initial production from Wells recently connected to
the System. As a result, all the Receipt Points within a single Section of Land
in which the  combined volume from all the wells within that Section of Land **
be excluded from the determination of the MAP during the period of time that is
the lesser of (A) the period that the combined volume of all wells within that
Section of Land are delivering ** and such production is causing the MAP at any
Receipt Point in such Section ** (B) ** provided, however, that in no event may
the MAP at any Receipt Point within such Section of Land **.

7.3           In the event the MAP at any Receipt Point **, then the following
shall apply:

7.3.1        In the event the MAP at any Receipt Point **, then Gatherer shall
pay to Producer, within fifteen (15) days from and after the end of the
applicable Month, **.

7.3.2        In the event the MAP at any Receipt Point **, then, in lieu of the
payments outlined in paragraph 7.3.1 above, Gatherer shall pay to Producer,
within fifteen (15) days from and after the end of the applicable Month, **.

7.3.3        In the event the MAP at any Receipt Point exceeds **, in addition
to the payments outlined in paragraph 7.3.2 above, Gatherer shall pay to
Producer monthly, within fifteen (15) days from and after the end of the
applicable Month, for each Well attached to the Receipt Point, **.

By way of illustration of the manner in which the sums under Sections 7.3.1 and
7.3.2 are to be calculated:  **.

7.4           Should the MAP at any specific Receipt Point **, or should the MAP
at such Receipt Point **, Producer may at its option (to be exercised at any
point in time prior to the Gatherer’s restoration of the MAP **:

7.4.1        Elect to have such Receipt Point released from the terms of this
Agreement by providing Gatherer with three (3) days written notice of such
election, at the end of which period Producer shall be free to enter into any
arrangements it may choose for the provision of alternative services by any
third party of Producer’s choosing, and Producer shall have no further
obligations to Gatherer under this Agreement with regard to the Receipt Point(s)
in question. In the event that Producer elects to invoke the provisions of this
Section 7.4.1 with respect to a Receipt Point(s), Producer shall not connect
more than 16 wells to each affected Receipt Point.; or

16


--------------------------------------------------------------------------------




7.4.2        Producer may elect to receive the same compensation as is provided
for in Section 7.3 above except that the dollar amounts applicable to the stated
fact situations shall be doubled.

7.5           Should the MAP at any Receipt Point **, Producer may at its option
(to be exercised at any point in time prior to the Gatherer’s restoration of the
MAP for the Receipt Point to 45 psig), do the following:

7.5.1        Elect either of the options set forth in Sections 7.4.1 and 7.4.2,
above; or

7.5.2        Install, or cause to be installed, such facilities as are
reasonably needed in order to eliminate the pressure problems.  Upon the
completion of such facilities, Gatherer shall be obligated to immediately
commence receiving into its System Producer’s Gas delivered by Producer. 
Additionally, Gatherer shall be obligated to promptly acquire such facilities
from Producer ** incurred by Producer in connection with the installation of
such facilities.  Payment shall be due from Gatherer as to each invoice within
thirty (30) days of Gatherer’s receipt of such invoice from Producer.  In order
to invoke this option, Producer shall send to Gatherer one or more invoices
(i.e., Producer may invoice Gatherer multiple times, as the costs are being
incurred) showing Actual Costs incurred by Producer in connection with such
pipelines and/or other facilities, with copies of supporting materials showing
that the costs and expenses have actually been incurred, **.

7.6           Gatherer shall provide to Producer, on or before the 15th day of
each Month, a written statement indicating the MAP for each Receipt Point during
the preceding Month, together with a statement advising Producer of the
percentage of Receipt Points during such Month as to which the MAP **.

7.7           Beginning in June, 2007,  whenever either of the following occur:

(a) more than **

(b) more than **

with such occurrence extending for a period of ** provisions of this Article
VII, Gatherer shall provide Producer with written notice of such occurrence no
later than **, as applicable, together with a description of Gatherer’s proposed
plan and timetable for correcting the excessive System pressure problems. 
Producer may thereafter elect to terminate this Agreement **.  The provisions of
this Section shall apply each time the above conditions are present.

7.8           Any Receipt Point where the increase in pressure is a result of
(i) the delivery of gas in excess of the volume set forth in Section 7.2 above,
(ii) the delivery of gas from wells that were connected to Producer’s System
prior to the connection to Gatherer’s System for a period of one hundred twenty
(120) days following the purchase of any portion of Producer’s System as set
forth in Article IV, above, (iii) the operations of any third party providing
Processing or additional treating for Producer’s Gas, or (iv) the delivery of
free liquids or Inferior

17


--------------------------------------------------------------------------------




Liquids by Producer, such Receipt Point shall be excluded from the determination
of Receipt Point MAP’s as set forth above.

18


--------------------------------------------------------------------------------


Article VIII.
MEASUREMENT

8.1           Gatherer shall measure the Producer’s Gas delivered by Producer
hereunder using electronic flow meters (“EFM”), which Gatherer shall install, or
caused to be installed, at the Receipt Points and Delivery Points. Measurement
shall be made by Gatherer in accordance with the requirements of applicable
provisions in ANSI/API 2530, “Orifice Metering of Natural Gas” (American Gas
Association Gas Measurement Committee Report No. 3) of the Natural Gas
Department of the American Gas Association, as amended from time to time, or by
any other method commonly used in the industry and mutually acceptable to the
parties.  EFM equipment shall be designed and installed in accordance with the
procedures set forth in the Manual of Petroleum Standards, Chapter 21.1 (Latest
Revision).  Producer shall have access to Gatherer’s metering equipment and
information received from such metering equipment at reasonable hours.  In
addition, Producer shall have the right to install check measurement /
monitoring equipment at the Receipt Points and Delivery Points - including the
right to install Producer’s check measurement equipment on the Gatherer’s meter
tube(s) and/or orifice unions.  All such check measurement equipment shall be
installed so such equipment shall not interfere with the operations of
Gatherer’s equipment.

8.2           The accuracy of Gatherer’s measuring equipment shall be verified
by meter calibrations and orifice inspections, and a chromatographic analysis
shall be conducted, using means and methods generally acceptable in the gas
industry once every six (6) Months for Receipt Points which average less than
500 MSCF per day, every three (3) Months for Receipt Points which average
between 501 — 1000 MSCF per day, and every one (1) Month for Receipt Points that
average 1001 MSCF per day or more. Measuring equipment found to be measuring
and/or reading inaccurately shall be adjusted to measure and read accurately.
Gatherer shall give Producer two (2) days notice of upcoming tests. If Producer
fails to have a representative present, the results of the test shall
nevertheless be considered accurate until the next test. Gatherer shall, upon
written request of Producer, conduct a test of Gatherer’s measuring equipment
and/or a chromatographic analysis, provided that in no event shall Gatherer be
required to test its equipment more frequently than once a Month. All tests of
such measuring equipment shall be made at Gatherer’s expense, except that
Producer shall bear the expense of any additional tests made at Producer’s
request.

8.3           If for any reason, any measuring equipment is inoperative or
inaccurate by more than two percent (2%) in the measurement of Gas, then the
volume of Producer’s Gas delivered by Producer to Gatherer during the period of
such inaccuracy shall be determined on the basis of the best data available
using the first of the following methods which is feasible:

(a)                                  By using the registration of any check
measuring equipment installed and accurately registering; or

(b)                                 By using a percentage factor to correct the
error, if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or

(c)                                  By comparing deliveries made during
preceding periods under similar delivery conditions when the meter was
registering accurately.

19


--------------------------------------------------------------------------------




8.4           Any adjustment based on such determination shall be made for such
period of inaccuracy as may be definitely known or, if not known, then for one
half (1/2) the period since the date of the last meter test. In no event,
however, shall any adjustment based on measurement of quantities, pressure or
quality, extend back to transactions beyond six (6)  months  from the date the
error was first made known by one party hereunder to the other.

8.5           Each party shall have the right to inspect the other party’s
equipment, and other measurement or test data during business hours; but the
reading, calibration, and adjustment of such equipment shall be done by the
party installing and furnishing same. Unless the parties agree otherwise, each
party shall preserve for seven (7) years, all of its original test data,
accounting materials and other records pertinent to the actions taken, and the
performance delivered, under this Agreement. It is expressly agreed by Gatherer
that Gatherer will not destroy any of the foregoing categories of records
without first providing Producer with sixty (60) days prior written notice of
both its intention to do so and its offer to send and relinquish such materials
to Producer in lieu of destroying them.

 

Article IX.
GAS QUALITY AND SPECIFICATIONS

9.1           Producer shall deliver to Gatherer at the Receipt Points Gas which
is commercially free of dust, rust, gum and gum forming constituents, dirt,
paraffin, impurities, and other solid or liquid matter which might cause injury
to or interference with the proper operation of the lines, meters, regulators
and other appliances through which it flows. Subject to the other provisions of
this Article IX, Producer’s Gas as delivered to the Receipt Points, shall also
conform to the following specifications (the “Specifications”):

(i)

 

Oxygen

 

No oxygen

 

 

 

 

 

 

 

(ii)

 

Free Water

 

No free water

 

 

 

 

 

 

 

(iii)

 

H2S

 

No more than one quarter (1/4) grain per one hundred (100) Standard Cubic Feet
of Gas

 

 

 

 

 

 

 

(iv)

 

Total Sulfur

 

Including mercaptan and hydrogen sulfide, not to exceed one half (1/2) grain per
one hundred (100) Standard Cubic Feet of Gas

 

 

 

 

 

 

 

(v)

 

Temperature

 

No more than one hundred twenty degrees Fahrenheit (120°F) and no less than
sixty degrees Fahrenheit (60°F)

 

 

 

 

 

 

 

(vi)

 

Carbon Dioxide

 

**

 

 

 

 

 

 

 

(vii)

 

Nitrogen

 

No more than two percent (2%) by volume

 

 

 

 

 

 

 

(viii)

 

Other

 

Any additional or more stringent specification imposed by the Pipeline Carriers
(other than the specification for Carbon Dioxide)

20


--------------------------------------------------------------------------------




9.2           If, at any time during the term of this Agreement, either party
ascertains that Producer’s Gas fails to meet the Specifications, notwithstanding
efforts to blend the Gas as provided for below in Section 9.3 below, such party
shall immediately notify the other of the extent of the deviation from the
Specifications. Producer shall determine the expected duration of such failure
and notify the Gatherer of the efforts Producer is undertaking to remedy such
deficiency. In the event Producer cannot (or elects not to) remedy such
deficiency, Gatherer may refuse to accept delivery of Producer’s Gas, or accept
delivery of Producer’s Gas pursuant to mutually agreed upon increased Fees or
other adjustments to revenues by Gatherer to compensate Gatherer for addressing
such deficiencies. In such case, Gatherer and Producer shall work in good faith
to determine a solution to the Specification deficiencies.

9.3           If Gatherer can blend any of Producer’s Gas that either fails to
meet the Specifications set forth in Section 9.1, above, or fails to meet any
other required specifications, with other Gas in the System, and such blending
will cause the composite Gas composition to meet such Specifications, Gatherer
will accept such non-conforming Producer’s Gas, without any additional payment
from or detriment to the Producer as long as such blending does not cause undue
operational problems or impacts.

9.4           In the event Gatherer cannot accept, after application of Section
9.3, any of Producer’s Gas that fails to meet the Specifications set forth in
Section 9.1, above, then Producer, or an affiliate of Producer, Gatherer, or a
third party contracted by Producer for such purpose, shall have the right to
tie-in to the System at no cost to Gatherer for the purpose of providing such
additional Treating as may be required for Producer’s Gas, provided that the
additional Treating will not cause or result in a decrease in pressure of the
Gas.  The additional Treating of Producer’s Gas by Producer, its affiliates, or
any third party, will not include the **.  In the event Producer, or an
affiliate of Producer, Gatherer or a third party contracted by Producer installs
such additional Treating facilities, Gatherer shall install all required
measurement and other equipment on the gas streams entering and exiting the
additional Treating facilities, and all associated fuel gas pipelines to
accurately measure the actual fuel and loss associated with the additional
Treating.  Producer shall reimburse Gatherer for the reasonable and Actual Costs
of installing such additional equipment and the actual fuel and loss associated
with the additional Treating shall be included in the calculation of the
Measured Treating Fuel and Loss.

9.5           If Producer determines that there is a need or a desire to perform
any activity with respect to Producer’s Gas for any purpose deemed reasonably
necessary by Producer, other than for services already to be provided by
Gatherer hereunder and for additional Treating for non-conforming gas, as per
Section 9.4, then Producer, an affiliate of Producer, and/or a third party
contracted by Producer shall have the right to tie-in to the System to remove
Producer’s Gas from and redeliver Producer’s Gas to the System.  Any removal and
redelivery pursuant to this Section shall be subject to the requirement that the
Gas be delivered back into the System at a pressure not less than that existing
prior to its removal from the System.  Gatherer shall install all required
measurement and other equipment to measure the quantity of Producer’s Gas
removed from and redelivered to the System.  Producer shall reimburse Gather for
the reasonable and Actual Costs of installing such additional equipment.  The
difference between the quantity of gas removed and the quantity of gas
redelivered shall be included in the calculation of the Measured Treating Fuel
and Loss. All Treating to remove

21


--------------------------------------------------------------------------------




CO2 from Producer’s Gas, other than additional treating as set forth in Section
9.4 above, shall be provided by Gatherer.

9.6           Producer shall reimburse Gatherer the reasonable and Actual Costs
to dispose of any water from Producer’s Wells that is inadvertently flowed into
the System.  Any such costs shall be invoiced to Producer on a Monthly basis.

 

Article X.
GATHERING, COMPRESSION, TREATING FEES, LINE LOSS, AND FUEL CHARGE

10.1         For the gathering services provided by Gatherer hereunder, Producer
shall pay Gatherer a gathering fee (“Gathering Fee”) for each MSCF of Producer’s
Gas delivered to Gatherer by Producer at the Receipt Points equal to the per
MSCF rate set forth in Exhibit G.

10.2         For the compression services provided by Gatherer hereunder,
Producer shall pay Gatherer a compression fee (“Compression Fee”) equal to the
per MSCF rate set forth in Exhibit G.

10.3         Subject to Section 9.3, if the average CO2 content in the
Producer’s Gas delivered by Producer at any Treating facility installed or
acquired by Gatherer exceeds the CO2 content permitted by the applicable
Pipeline Carriers, then Producer shall pay a Treating fee (“Treating Fee”) with
respect to that Gas. The Treating Fee shall be the per MSCF rate set forth in
Exhibit G.  Because it will be difficult to anticipate how much of Producer’s
Gas will be consumed as fuel and loss, how much of Producer’s Gas will need to
be treated, and what the CO2 content of Producer’s Gas will be, Gatherer will
install all required measurement and other equipment on the gas streams entering
and exiting the treating facilities, and all fuel gas pipelines to accurately
measure the actual Treating fuel and loss at each Treating plant location
(“Measured Treating Fuel and Loss” which term may include fuel and loss
associated with Processing or additional treating of Producer’s Gas).

10.4         Producer and Gatherer agree that **.  However, **, and annually
thereafter, the Gathering Fee, total applicable Compression Fee and Treating
Fee  specified above, shall be subject to being increased on an annual basis,
**, in the Consumer Price Index as published by the Department of Labor, in the
subsection titled “Not Seasonally Adjusted U.S. City Average All Items” (“CPI”);
provided, however, that no such increase in Fees **

10.5         As to time periods prior to **, the parties specifically agree as
follows:  If during any month the “Last Three-Day price” for natural gas, as
published in the above-referenced section of Platts, exceeds the price set forth
on Exhibit H, then Producer agrees to pay Gatherer an additional fee for
services provided by Gatherer during such applicable month.  ** that such
published “last three-day” average closing prices exceed the natural gas prices
set forth in Exhibit H.  This increase in Fees shall not change the base Fees;
rather, the increase is an additional payment obligation that may be effective,
or not, from month-to-month if and when the circumstances that give rise to such
additional payment (as described in the preceding sentence of this paragraph)
occur.

10.6         Gatherer shall assess, as set forth in Exhibit G, a charge for
deemed compression fuel (“Deemed Fuel”) and for lost and unaccounted for Gas
(“Deemed System Loss”).

22


--------------------------------------------------------------------------------




10.7         The dehydration services shall be provided without additional
compensation from Producer to Gatherer, and fuel utilized in dehydration shall
be considered as part of the Deemed Fuel set forth above.

 

Article XI.
BILLING, PAYMENT, AND REPORTING

11.1         On or before the fifteenth (15th) day of each Month, Gatherer shall
render an invoice to Producer for the preceding Month’s services by Gatherer. 
Gatherer shall provide Producer with information to support Gatherer’s invoice
identified on a “Receipt Point by Receipt Point” basis, and shall also show the
cumulative information indicating the total quantity of Producer’s Gas delivered
hereunder, the amount due therefore, and information sufficient to explain and
support any adjustments made by Gatherer in determining the amount billed.
Except where other provisions of this Agreement provide shorter deadlines for
the payment of certain sums and/or invoices under the terms of this Agreement,
Producer shall pay Gatherer or Gatherer shall pay Producer, as the case may be,
at the address shown hereunder within thirty (30) days of receipt of invoice. 
If the correct amount is not paid when due, interest on any unpaid and
undisputed portion shall accrue at an annual effective interest rate  equal to
the prime rate, as quoted by the Wall Street Journal, plus two percent (2%) or
at the highest rate permitted by applicable law, whichever is lower, from due
date until date paid, with such interest to be compounded monthly.  If Producer
does not pay Gatherer all undisputed amounts within the later of (i) ninety (90)
days following receipt of invoice or (ii) thirty (30) days following notice from
Gatherer that undisputed amounts are due, then Gatherer may suspend receipt of
Gas hereunder without prejudice to any other available remedies at law or in
equity.  Whenever Producer is entitled to be paid any sums by Gatherer under the
terms of this Agreement, then unless specifically provided otherwise with regard
to specific situations under the terms of this Agreement, payment shall be due
from Gatherer and interest shall be owing under the same time frames and
procedures set forth above in this paragraph 11.1 in relation to sums owing by
Producer to Gatherer.

11.2         Either party may, at its option, recoup any sums (or portions
thereof) owing by the other party by netting out of such party’s payments to the
other party all or part of the sums owed by the other Party under this
Agreement.  When a party elects to net out certain indebtedness of the other
party, such party shall promptly send to the other party a description of (a)
the source or nature of the indebtedness of the other party that has been
recouped in whole or in part by such party in the above-referenced manner,
including the dollar amount of such recoupment, and (b) the indebtedness of the
party that has been reduced through such recoupment.

11.3         When Gatherer owes to Producer any additional sums under this
Agreement by virtue of Gatherer’s delay in performance, or non-performance, of
any of Gatherer’s obligations under this Agreement, Gatherer shall, at the same
time as Gatherer sends Producer its invoices for sums owing by Producer as to a
given Month, both (a) calculate any such sums that Gatherer owes to Producer for
the same month, and (b) reflect a credit thereon or remit such sums to Producer
by the due date of the invoice.

23


--------------------------------------------------------------------------------




11.4         If any overcharge or undercharge due to clerical or arithmetic
error shall at any time be found relative to any invoice or other statement
delivered by Gatherer in connection with this Agreement, whether outstanding or
paid, Gatherer shall refund any amount of overcharge, or Producer shall pay any
amount of undercharge, as the case may be, within thirty (30) days after final
determination thereof; provided, however, that all statements that have not been
challenged in writing or corrected in writing, within twenty-four (24) Months
from the end of the Month in which the statement was received by the party for
whom it was intended, shall be conclusively deemed to be correct and accurate,
and no retroactive adjustment shall be made beyond such twenty-four (24) Month
period with regard to any such statements.

11.5         Both parties hereto shall have the right at any and all reasonable
times to examine the books and records of, and to audit, the other party to the
extent necessary to verify the accuracy of any statement, charge, computation,
or demand made pursuant to this Agreement. Prior to such examination, the party
requesting confidential information of the other party shall, if requested by
the other party, execute a confidentiality agreement of reasonable form and
scope after giving the other party 15 days written notice.

 

Article XII.
TAXES

12.1         Gatherer shall have no duties or liabilities under this Agreement
with regard to the reporting of production taxes imposed with respect to the
Producer’s Gas delivered and gathered hereunder, except to the extent that any
such reporting obligations are specifically imposed by statutes, rules and
regulations and/or other laws on Gatherer.

12.2         Gatherer shall file all reports and pay all ad valorem or other
similar taxes, fees, or assessments imposed by any governmental authority with
respect to the System and ownership thereof.  Producer shall pay or bear all
severance or other similar taxes, fees, or assessments imposed by any
governmental authority on Producer’s Gas delivered hereunder, except to the
extent that any portion of such taxes is to be borne by other persons or
entities under the terms of applicable statutes, rules and regulations and/or
other laws.  Further, Producer represents that it has timely filed, or shall in
the future timely file, any and all reports which it was, or may be, required to
file with respect to production or severance taxes to be paid on Producer’s
Gas.  Producer shall indemnify and hold Gatherer harmless with respect to any
claims that may be made against Gatherer by virtue of any failure on the part of
Producer to file any and all of such reports, or with respect to Producer’s
failure to pay or bear any and all taxes which Producer is obligated to pay,
under the above provisions of this Section 12.2.  Gatherer likewise shall
indemnify and hold Producer harmless with respect to any claims that may be made
against Producer by virtue of either (a) any failure on the part of Gatherer to
file any and all of the reports provided for above in this Section 12.2, and/or
(b) any failure on the part of Gatherer to pay any and all taxes which Gatherer
is obligated to pay pursuant to the above provisions of this Section 12.2.

24


--------------------------------------------------------------------------------




Article XIII.
CONTROL, POSSESSION, TITLE AND ADDITIONAL INDEMNIFICATION

13.1         Producer shall indemnify and hold Gatherer harmless from liability
with respect to Producer’s Gas or Producer’s operations for the delivery of such
Gas prior to the Gas being delivered into Gatherer’s System and with respect to
the operations of any third party providing Processing or additional treating of
Producer’s Gas on Gatherer’s System.  Gatherer shall indemnify and hold Producer
harmless from liability with respect to Producer’s Gas delivered into the System
and prior to delivery thereof at the Delivery Point, except for any such
liability relating to the title to Producer’s Gas, which liability shall remain
with Producer.

13.2         Producer warrants that it possesses either title to, or the right
to deliver to Gatherer, all of Producer’s Gas delivered or caused to be
delivered hereunder.  Producer warrants that Producer’s Gas is free from all
liens and adverse claims of every kind and agrees to indemnify Gatherer from all
suits, actions, debts, accounts, damages, costs, losses, and expenses arising
from or out of adverse claims of any or all persons, including governmental
entities, as to title to Producer’s Gas or as to royalties or charges thereof. 
Notwithstanding the indemnification of Producer by Gatherer for all of
Producer’s Gas delivered into the System after receipt thereof by Gatherer and
prior to delivery thereof at the Delivery Point, title to the Producer’s Gas
delivered or caused to be delivered by Producer to Gatherer hereunder at the
Receipt Points shall remain with Producer and shall not pass to nor vest in
Gatherer at any point under this Agreement.

13.3         Gatherer shall be entitled to and shall own all condensate and
pipeline drip collected in the System at locations beyond the Receipt Point.

13.4         Producer agrees to defend, indemnify and hold Gatherer, its parent,
subsidiary and affiliate companies, their agents, employees, directors,
officers, servants, invitees and insurers (together, the “Gatherer Group”),
harmless from and against any and all losses, claims, demands, liabilities or
causes of action of every kind and character, in favor of any person or party,
for loss or damage to property of Producer Group (as defined below) or injury to
or illness or death of any employee of Producer Group, which loss, damage,
injury, illness or death relates to, arises out of or is incident to the work or
services performed by Producer under this Agreement, and regardless of the cause
of such loss, damage, injury, illness or death, except to the extent that any
such losses, claims, demands, liabilities or damages, are the result of the
negligence or willful misconduct of Gatherer, or its officers, employees,
contractor, agents or representatives. Producer shall fully defend any such
claim, demand or suit at its sole expense, even if the same is groundless.  This
indemnity shall be limited to the extent necessary for compliance with
applicable State and Federal laws.

13.5         Gatherer agrees to defend, indemnify and hold Producer, its joint
interest owners, and their respective parent, subsidiary and affiliate
companies, and the agents, employees, directors, officers, servants, invitees
and insurers of each such entity (together, the “Producer Group”), harmless from
and against any and all losses, claims, demands, liabilities or causes of action
of every kind and character, in favor of any person or party, for loss or damage
to property of Gatherer Group or injury to or illness or death of any employee
of Gatherer Group or any employee of subcontractors of Gatherer, which loss,
damage, injury, illness or death relates to, arises out of or is incident to the
work or services performed by Gatherer under this Agreement, and regardless of
the cause of such damage, injury, illness or death, except to the extent that
any such losses, claims, demands, liabilities or damages, are the result of the
negligence or willful misconduct of Producer, or its officers, employees,
contractor, agents or representatives. Gatherer shall fully defend any such
claim demand or suit at its sole

25


--------------------------------------------------------------------------------




expense, even if the same is groundless.  This indemnity shall be limited to the
extent necessary for compliance with applicable State and Federal laws.

 

Article XIV
ACQUISITIONS

**

26


--------------------------------------------------------------------------------




27


--------------------------------------------------------------------------------




Article XV
REPRESENTATIONS AND WARRANTIES

15.1         Gatherer represents and warrants that:

15.1.1      Gatherer is a limited liability company validly existing and in good
standing under the laws of the State of Oklahoma, with the requisite power and
authority to own its properties and assets and to carry on its business as now
being conducted.

15.1.2      Gatherer has the power and requisite authority to execute and
deliver this Agreement and to consummate and perform the transactions
contemplated hereby.  The execution and delivery of this Agreement by Gatherer
and the consummation and performance of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Gatherer.  This
Agreement constitutes the valid and binding obligation of Gatherer, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws in effect
from time to time, and no other act, approval or proceeding on the part of
Gatherer or any other party is required to authorize the execution and delivery
of this Agreement by Gatherer or the consummation of the transactions
contemplated hereby.

15.1.3      Gatherer has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Producer shall have any responsibility whatsoever.

15.1.4      Except as set forth on Exhibit C attached hereto, to the best of
Gatherer’s knowledge and belief, there are no actions, suits or proceedings
pending against Gatherer which might materially delay, prevent or hinder the
consummation of the transactions contemplated hereby.

15.1.5      To the best of Gatherer’s knowledge and belief, there is no
bankruptcy, reorganization or arrangement proceedings pending, being
contemplated by or threatened against Gatherer.

28


--------------------------------------------------------------------------------




15.2                           Producer represents and warrants that:

15.2.1      Producer is a  corporation validly existing and in good standing
under the laws of the State of Delaware, with the requisite power and authority
to own its properties and assets and to carry on its business as now being
conducted.

15.2.2      Producer has the power and requisite authority to execute and
deliver this Agreement and to consummate and perform the transactions
contemplated hereby.  The execution and delivery of this Agreement by Producer
and the consummation and performance of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Producer.  This
Agreement constitutes the valid and binding obligation of Producer, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws in effect
from time to time, and no other act, approval or proceeding on the part of
Producer or any other party is required to authorize the execution and delivery
of this Agreement by Producer or the consummation of the transactions
contemplated hereby.

15.2.3      Producer has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Producer shall have any responsibility whatsoever.

15.2.4      Except as set forth on Exhibit C attached hereto, to the best of
Producer’s knowledge and belief, there are no actions, suits or proceedings
pending against Producer which might materially delay, prevent or hinder the
consummation of the transactions contemplated hereby.

15.2.5      To the best of Producer’s knowledge and belief, there is no
bankruptcy, reorganization or arrangement proceedings pending, being
contemplated by or threatened against Producer.

 

Article XVI.
FORCE MAJEURE

16.1         If either party is rendered unable, wholly or in part by Force
Majeure, to carry out its obligations under this Agreement, then the obligations
of the affected party, except for any payments due in accordance with this
Agreement, so far as the performance of such obligations is prevented or delayed
by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period. Such cause as well as its impacts
shall, to the extent possible, be remedied and/or mitigated with all reasonable
dispatch. The affected party shall give notice and full particulars of such
Force Majeure in writing by mail or telecopy or other electronic facility to the
other party as soon as practicable after the occurrence of the cause relied on.

16.2         The term Force Majeure as employed herein shall mean acts of God;
strikes, lockouts, or other industrial disturbances; acts of the public enemy,
wars, sabotage, blockades, military action, earthquakes, fires, storms or storm
warnings, floods; arrests and restraints of governments and people; civil
disturbances; explosions; the physical damage of essential parts

29


--------------------------------------------------------------------------------




of Gatherer’s System, which materially interferes with the performance of
Gatherer’s obligations hereunder, and which is caused by the acts of third
parties who, with respect to the incident causing such damage, have no relation
as an officer, director, employee, agent, affiliated entity, contractor,
subcontractor or the like, with Gatherer; the inability of any party hereto to
obtain necessary materials, supplies, or permits, only where such inability is
due to, existing or future rules, regulations, orders, laws, or proclamations of
governmental authorities (Federal State or local) including both civil and
military; or changes in environmental laws, or the application thereof, which
prevent Gatherer from complying with it’s duties hereunder.

16.3         It is understood and agreed that the settlement of strikes or
lockouts shall be entirely within the discretion of the party having the
difficulty, and that the above requirement that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the party having the difficulty.

16.4         Should an event of Force Majeure render Gatherer unable to take
delivery of any of Producer’s Gas at any Receipt Point for a period exceeding
five (5) consecutive calendar days, then Producer may, upon not less than three
(3) days prior written notice to Gatherer, temporarily deliver Producer’s Gas
from such Receipt Point to a third party for gathering and/or Processing;
provided, however, that Producer’s Gas shall be delivered to Gatherer upon the
earlier of the end of the temporary sale or on the first Day of the Month
following the Month that the Force Majeure event is rectified to allow delivery
to Gatherer.

16.5         Should an event of Force Majeure render Gatherer unable to take
delivery of any of Producer’s Gas at any Receipt Points for a period exceeding
thirty (30) consecutive calendar days, then unless Gatherer reimburses Producer,
within 5 days of receipt of an invoice from Producer, for all out of pocket
third party costs incurred by Producer to acquire and construct the required
facilities to move Producer’s Gas to an alternate market during the Force
Majeure event, Producer may, upon not less than three (3) days prior written
notice to Gatherer, permanently deliver Producer’s Gas from those Receipt Points
impacted by the Force Majeure event  to an alternate party for gathering,
compression and Treating, and will be released from further obligation with
respect to those impacted Receipt Points under this Agreement.

 

Article XVII.
TERM

17.1         This Agreement shall continue in full force and effect for a period
of 15 years from the Effective Date (“Primary Term”).  If Producer does not
provide Gatherer with written notice, at least ninety (90) days prior to the end
of the Primary Term, advising of Producer’s election to terminate this
Agreement, this Agreement shall be deemed to be renewed for ** from and after
the end of the Primary Term.  **.

30


--------------------------------------------------------------------------------


Article XVIII.
ASSIGNMENTS AND SALE OF GATHERER’S SYSTEM

18.1         This Agreement shall extend to and be binding upon the parties
hereto, their successors, and assigns. Subject to the provisions of paragraph
18.2, this Agreement and the rights, duties or obligations of the parties
hereunder may be assigned or conveyed in whole; provided, however, neither party
shall assign or transfer this Agreement and any rights, duties or obligations
hereunder, without the prior written consent of the other party, which consent
shall not be unreasonably withheld.  A reasonable basis for withholding consent
may include the financial condition of the assignee raising reasonable concern
relating to its ability to perform under this Agreement.  All assignments and
conveyances of either all the wells and leaseholds that are ultimately covered
by this Agreement or the System shall be subject to this Agreement and shall not
relieve the assignor of its duties hereunder.  No transfer of, or succession to,
the interest of any party hereto, either in whole or partially, shall affect or
bind the other party until the first Day of the Month following the Month in
which the other party shall have received written notification thereof. The
acquisition provisions of Article XIV shall not transfer to an assignee or
transferee of this Agreement except to the extent provided in Article XIV.

18.2         If Gatherer determines to sell Gatherer’s System to a party other
than an affiliate of Gatherer, Gatherer and Producer shall first meet to
negotiate in good faith in an effort to arrive at a definitive purchase and sale
agreement. If Gatherer and Producer are not able to agree on a definitive
purchase and sale agreement after negotiating in good faith for at least sixty
(60) days, Gatherer shall have the right to seek offers from other third parties
in accordance with the following procedures:

**

31


--------------------------------------------------------------------------------




**

18.2.8       If only a portion of the System is addressed in the Third-Party
Offer, this right of first refusal shall continue to be applicable to and
continue in effect for those portions or elements not part of the Third-Party
Offer.

18.2.9       Gatherer will notify all third parties that any proposal, bid or
offer for the purchase and sale of any part of Gatherer’s System is subject to
Producer’s right of first refusal and will inform such third parties of any
applicable requirements of this Agreement related to the purchase and sale of
the System.

18.2.10     In no event will the right of first refusal granted to Producer
above entitle Producer to match any terms of a sale of all or a portion of
Gatherer’s System to an affiliate of Gatherer; rather, the right of first
refusal shall apply only to Third Party Offers.

 

Article XIX.
NOTICES

19.1         Except as herein otherwise provided, any notice, request, demand,
payment, invoice, statement, or bill provided for in this Agreement or any
notice which either party may desire to give to the other shall be in writing
and shall be sent by United States Mail (by regular mail, express mail,
certified mail, registered mail or any other available form of United States
Mail delivery or other express delivery service that delivers with a speed the
same or more rapid than United States Mail, at the election of the sending
party) to the below-indicated address of the party intended to receive the same,
as the case may be, or to such other address as either party shall designate by
future written notice to the other party.  Notice shall be considered to have
been given as of the date it is received at the applicable and approved address
for the recipient thereof.

If to PRODUCER:

For Notices and Requests:

 

NEWFIELD EXPLORATION MID-CONTINENT INC.

110 West 7th, Suite 1300

Tulsa, Oklahoma 74119

32


--------------------------------------------------------------------------------




Attn:  Operations Manager

 

Statements, Bills, or Invoices:

 

NEWFIELD EXPLORATION MID-CONTINENT INC.

110 West 7th, Suite 1300

Tulsa, Oklahoma 74119

Attn: Accounts Payable

 

Wire Transfer Payments:

**

 

If to GATHERER:

For Notices and Requests:

 

MARKWEST WESTERN OKLAHOMA GAS COMPANY, L.L.C.

2500 City West, Ste. 740

Houston, Texas 77042

Attn: Operations Manager

With a copy to:

 

MARKWEST ENERGY PARTNERS, L.P.

1515 Arapahoe Street, Suite 700

Denver, CO  80202

Attn: Sr. Vice President of Southwest Business Unit

 

For Statements, Bills, or Invoices

 

MARKWEST WESTERN OKLAHOMA GAS COMPANY, L.L.C.

6655 S. Lewis, Ste. 350

Tulsa OK 74136

Attn: Accounts Payable

33


--------------------------------------------------------------------------------




For Payments

 

Wire:

**

 

Article XX.
GUARANTY BY GATHERER’S PARENT ENTITY

20.1         MarkWest Energy Partners, L.P., (“MEPLP”) the parent entity of
Gatherer  hereby guarantees to Producer, absolutely, unconditionally and
irrevocably, the prompt performance and payment of all the liabilities,
obligations and indebtedness owing by Gatherer under this Agreement, and MEPLP
is executing and delivering to Producer simultaneously with this Agreement a
Guaranty Agreement in the form attached hereto as Exhibit I.

 

Article XXI.
MISCELLANEOUS

21.1         The interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of Oklahoma.

21.2         This Agreement contains the entire understanding of the parties
superseding all other agreements, whether oral or written, express or implied,
except that the confidentiality agreement dated April 7, 2006, previously
entered into by the Parties shall not be superseded, but rather shall remain in
force and effect.  As a result of the Parties entering into this Agreement, all
prior agreements between the Parties hereto that relate to the subject matter of
this Agreement have (except as qualified in the preceding sentence) been
terminated and replaced by this Agreement.  This Agreement may not be changed
orally, but only by an agreement in writing signed by the Party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.  Every covenant, term, and provision of the Agreement shall be construed
simply according to its fair meaning and not strictly for or against any Party. 
Any waiver of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach by Producer or Gatherer.

21. 3        Gatherer and Producer intend for this Agreement to be enforceable
and valid to the fullest extent permitted by applicable law.  If any part or any
provision of this Agreement is invalid or unenforceable under applicable law,
the invalidity or the unenforceability of that part or that provision shall not
affect the validity or the unenforceability of the other parts or the other
provisions of this Agreement, and the part or the provision that would otherwise
be invalid or unenforceable shall be deemed amended to apply to the broadest
extent that it would be enforceable and valid under applicable law.

34


--------------------------------------------------------------------------------




21.4         Producer, to the extent it may legally and validly do so (and with
no representation or warranty  being made by Producer that it has such ability),
hereby quitclaims to Gatherer the non-exclusive and concurrent right to use
(including the right to ingress and egress) Producer’s leaseholds, properties,
and premises underlying the System in order to carry out the provisions of this
Agreement with the right to remove same before or after the expiration of this
Agreement and the right to free access at all reasonable times to any part of
said leaseholds, properties, and premises.

21.5         The circumstances of this Agreement are such that Producer will be
exposed to substantial injury if Gatherer does not timely perform under this
Agreement, and the injuries that may occur to Producer could take a variety of
forms. Where this Agreement imposes on Gatherer an obligation to pay Producer
certain monetary sums, or provide other value to Producer, as a result of
certain non-performance or delayed performance under this Agreement, such sums
or other value are intended to serve as liquidated damages for certain of the
injuries to Producer.  The parties stipulate and agree that (a) the injury that
would be caused to Producer as a result of Gatherer’s non-performance or delayed
performance would be difficult to estimate accurately, (b) the sums or other
value to be provided to Producer under this Agreement in such circumstances are
intended to serve as a liquidated damages and not as a penalty, and (c) such
sums or other value represent the parties’ reasonable estimate at this time of
the probable loss that would be suffered by Producer in the various scenarios
addressed in this Agreement.

21.6         The application or the consent by either Gatherer or Producer for
or to the appointment of a receiver, a trustee, a custodian or a liquidator for
such party or any assets of such party, the admission by Gatherer or Producer of
the inability of such party to pay the debts of such entity as such debts become
due, the making by Gatherer or Producer of a general assignment for the benefit
of creditors, the commencement by Gatherer or Producer of any proceeding
relating to bankruptcy, reorganization, liquidation, receivership,
conservatorship, insolvency or readjustment of debt or the sufferance by
Gatherer or Producer of any such appointment or commencement of any such
proceeding not terminated or discharged within     days shall be an event of
default under, and a material breach of, this Agreement.

Gatherer and Producer acknowledge and agree that, in any bankruptcy case
commenced against or by Gatherer or Producer as debtor, (a) the debtor shall not
contest or in any way take any action to oppose the lifting of the automatic
stay under Section 362 of the United States Bankruptcy Code to permit the other
party to enforce its rights hereunder; (b) the debtor waives all rights that it
may have under Section 362 of the United States Bankruptcy Code; (c) the debtor
consents to entry of an ex parte order lifting the automatic stay pursuant to
Section 362(f) of the United States Bankruptcy Code; and (d) the debtor shall
execute, at the option of the other party and upon 48 hours’ written notice, an
agreed order lifting the automatic stay.

In addition, in any bankruptcy case commenced against or by Gatherer or Producer
as debtor, the debtor shall, at the option of the other party and upon 48 hours’
prior written notice, file a motion to assume this Agreement pursuant to Section
365 of the United States Bankruptcy Code and shall diligently prosecute such
motion, using its best efforts to obtain the approval by the relevant bankruptcy
court of such motion as soon as practicable.

35


--------------------------------------------------------------------------------




21.7         Any dispute, claim or controversy arising out of or relating to
this Agreement, or any of the transactions contemplated hereby or thereby, or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Section of the
Agreement, shall be adjudicated in, at the election of the party filing the
action, either the state district courts or the federal district court in
Houston, Texas.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state district courts of Harris County, Texas, located in
the City of Houston, for purposes of any litigation that may be brought
concerning the subject matters referred to above in this Section; provided,
however, that such consent to jurisdiction is solely for the purpose referred to
in this Section and shall not be deemed to be a general submission to the
jurisdiction of said courts or in the State of Texas other than for such
purpose.  Each party hereby irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

21.8         During any time that Producer has delivered an average of greater
than 200,000 MSCF per day of gas to Gatherer during the immediately prior three
(3) month period, then, subject to applicable laws and regulations, Gatherer
agrees not to enter into a contract with a third party for similar services and
similar terms and conditions as provided under this Agreement, at Fees and rates
that are less than those Fees and rates in effect at such time under this
Agreement. In addition, subject to applicable laws and regulations, in no event
shall Gatherer enter into a contract with a third party prior to January 2009
for similar services and similar terms and conditions as provided under this
Agreement, at Fees and rates that are less than those Fees and rates in effect
at such time under this Agreement.

21.9         The captions, titles or headings in this Agreement are for the
convenience of the parties in identification of the provisions hereof and shall
not constitute a part of this Agreement nor be considered in the interpretation
of this Agreement, and the following shall apply:  This Agreement was prepared
jointly by the parties hereto and not by any party to the exclusion of the
other.

21.10       The failure either Party to exercise any right or rights hereunder
shall not be considered a waiver of such right or rights in the future.

21.11       Except for the right of each Party to, at its option, record a
recording memorandum of this Agreement in the real property records of the
offices of the County Clerks for the applicable Counties where Producer’s Gas
leasehold interests or Wells within the Commitment Area and any parts of the
System are located in order to impart constructive notice of the existence of
this Agreement to third parties, each Party agrees that it shall maintain this
Agreement and the contents thereof in strict confidence, and that it shall not
cause or permit disclosure thereof to any third party without the express
written consent of the other party; provided, however, that disclosure is
permitted in the event and to the extent such party is required by a court or
agency exercising jurisdiction over the subject matter thereof, by order or by
regulation.

21.12       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

36


--------------------------------------------------------------------------------




21.13       The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person or entity other than any person or
entity entitled to indemnity under this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in several counterparts, each of which is an original, as of the date
first written above.



PRODUCER:

 

NEWFIELD EXPLORATION MID-CONTINENT INC.

 

 

 

 

By:

 

/s/ Lee Boothby

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

GATHERER:

 

 

MARKWEST WESTERN OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

 

By:

 

/s/ Frank Semple

 

 

 

Frank Semple

 

Title:

 

President and CEO

 

 

GUARANTOR:

The undersigned hereby joins in this Agreeement to further evidence its guaranty
commitments under Section XX, above, and under the Guaranty Agreement referenced
therein.

 

MARKWEST ENERGY PARTNERS L.P.

 

 

 

 

By:

 

/s/ Frank Semple

 

Title:

 

President and CEO

 

 

37


--------------------------------------------------------------------------------


ATTACHMENTS:

Exhibit A:

 

Map showing geographical scope of the Commitment Area

 

Exhibit B:

 

System Schematic, Priorities and Construction Schedule for Construction of
Pipeline and Other Facilities

 

Exhibit B-1:

 

Categories of Assets, Rights and Interests Excluded from the term Producer’s
System

 

Exhibit C:

 

Exhibit of Certain Actions, Suits or Proceedings of Producer and Gatherer

 

 

 

 

 

Exhibit D:

 

List of Certain of the Reporting and Notification Obligations

 

Exhibit E:

 

NFX System Commitments

 

Exhibit F:

 

NFX Compressor Agreements

 

Exhibit G:

 

Fee Schedule

 

Exhibit H:

 

Limits referred to in Section 10.4

 

Exhibit I:

 

Guaranty Agreement (from parent company)

 

 

38


--------------------------------------------------------------------------------


 

Exhibit “A”

 

 

**

 

39


--------------------------------------------------------------------------------




 

GAS GATHERING AGREEMENT

 

Exhibit “B”

 

 

**

 

40


--------------------------------------------------------------------------------




 

EXHIBIT “B-I”

 

 

**

 

41


--------------------------------------------------------------------------------




 

EXHIBIT “C”

 

 

MarkWest Eastern Oklahoma Gas Company, LLC Lawsuits

 

None

 

 

 

 

Newfield Exploration Mid-Continent, Inc. Lawsuits

 

None

 

42


--------------------------------------------------------------------------------




 

EXHIBIT “D”

 

 

**

 

43


--------------------------------------------------------------------------------




 

 

44


--------------------------------------------------------------------------------




 

EXHIBIT “E”

 

 

**

 

45


--------------------------------------------------------------------------------




 

EXHIBIT F

 

 

**

 

46


--------------------------------------------------------------------------------




 

EXHIBIT G

 

 

**

 

47


--------------------------------------------------------------------------------




 

EXHIBIT H

 

 

**

 

48


--------------------------------------------------------------------------------


EXHIBIT I

GUARANTY

THIS GUARANTY dated as of September 21, 2006, is made by MarkWest Energy
Partners, L.P., a Delaware limited partnership whose address is 1515 Arapahoe
Sheet, Suite 700 Denver, Colorado 80202 (“Guarantor”), in favor of Newfield
Exploration Mid-Continent Lnc., a Delaware corporation (“Newfield”), whose
address is 110 West 7th Street, Suite 1300 Tulsa, Oklahoma 74119.

WITNESSETH:

WHEREAS, Guarantor owns directly, or indirectly through one or more
subsidiaries, all of the outstanding shares of stock in MarkWest Western
Oklahoma Gas Company, L.L.C, an Oklahoma limited liability company whose address
is 2500 City West, Ste. 740 Houston, Texas 77042 (the “Company”); and

WHEREAS, the Company has entered into one or more agreements with Newfield
described on Schedule I hereto (such agreements described on Schedule I, as they
may be &om time to time amended, including all other mutual agreements entered
into in substitution, renewal or extension therefore or thereof, in whole or in
part, being herein collectively called the “Agreements”);

WHEREAS, it is a condition precedent to Newfield’s execution of transactions
with the Company pursuant to the Agreements that Guarantor execute and deliver
to Newiield a satisfactory guaranty of the Company’s obligations under the
Agreements;

WHEREAS, Guarantor and the Company are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation; and

WHEREAS, Guarantor’s general partner or general partners have determined that
Guarantor’s execution, delivery and performance of this Guaranty may reasonably
be expected to benefit Guarantor, directly or indirectly, and are in the best
interest of Guarantor;

NOW, TIIEREFORE, in consideration of the premises and of the benefits to be
received by Guarantor by virtue of Newfield’s entering into the Agreements, and
in consideration of the payment to Guarantor of Ten Dollars and other good and
valuable consideration, the receipt and sufficiency of which consideration is
hereby acknowledged, and in order to induce Newfield to enter into the
Agreements, Guarantor hereby agrees with Newfield as follows:

Section 1.              Definitions. As used herein the following terms shall
have the following meanings:

“Obligations” means collectively all of the obligations and undertakings which
are guaranteed by Guarantor and described in subsections (a) and (b) of Section
2 hereof.

49


--------------------------------------------------------------------------------




“Obligors” means the Company, Guarantor and any other endorsers, guarantors or
obligors, primary or secondary, of any or all of the Obligations.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other entity.

Section 2.               Guaranty.

(a)           Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to Newfield the prompt, complete, and full payment when due, and no
matter how the same shall become due, of:

(i)                                     all amounts due Newfield by the Company
under the Agreements; and

(ii)                                  any and all other indebtedness or
liabilities which the Company may at any time owe to Newfield on account of or
relating to the Agreements or any of them, whether incurred heretofore or
hereafter or concurrently herewith, voluntarily, whether owed alone or with
others, and whether fixed, contingent, absolute, inchoate, liquidated or
unliquidated.

(b)           Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Newfield the prompt, complete and full performance, when due, and
no matter how the same shall become due, of aU obligations and undertakings of
the Company to Newfield under, by reason of, or pursuant to any of the
Agreements.

(c)           If the Company shall for any reason fail to pay any Obligation, as
and when such Obligation shall become due and payable, Guarantor will, forthwith
upon demand by Newfield, pay such Obligations in full to Newfield. If the
Company shall for any reason fail to promptly perform any Obligations, Guarantor
will, foahwith upon demand by Newfield, as applicable (to be determined by the
action demanded of Guarantor by Newfield), perform the Obligations or pay the
amount of damages recoverable under the Agreements, if any, on account of such
non-performance.

(d)           Guarantor shall be primarily liable hereunder for the payment and
performance of the Obligations.

Section 3.               Unconditional Guaranty.

(a)           No action which Newfield may take or omit to take in connection
with any of the Agreements or any of the Obligations, and no course of dealing
of Newfield with any Obligor or any other Person, shall release or diminish
Guarantor’s Obligations, liabilities, agreements, or duties hereunder, nor shall
the same affect this Guaranty in any way or afford Guarantor any recourse
against Newfield, regardless of whether any such action or inaction may increase
the risks to or liabilities of Newfield or any Obligor. Without limiting the
foregoing, Guarantor hereby expressly agrees that Newfield may, from time to
time, without notice to or the consent of Guarantor:

50


--------------------------------------------------------------------------------




(i)            amend, change or modify, in whole or in part, any one or more of
the Agreements (with the agreement of the Company), and give or refuse to give
any waivers or other indulgences with respect thereto;

(ii)           neglect, delay, fail, or refuse: to take or prosecute any action
for the enforcement of any of the Obligations, to bring suit against any Obligor
or any other Person, or to take any other action concerning the Obligations or
the Agreements

(iii)          change, rearrange, extend, or renew the time, terms, or manner
for payment or performance of any one or more of the Obligations (with the
agreement of the Company);

(iv)          compromise or settle any unpaid or unperformed Obligation or any
other Obligation or amount due or owing, or claimed to be due or owing, under
any one or more of the Agreements (with the agreement of the Company);

(v)           apply all monies received from any Obligor in any manner permitted
under the Agreements as Newfield may determine to be in Newfield’s best
interest, without in any way being required on account of this Guaranty to
inarshall security or assets or to apply all or any part of such monies upon any
particular Obligations.

(b)           No action or inaction of any Obligor or any other Person, and no
change of law or circumstances, shall release or diminish Guarantor’s
obligations, liabilities, agreements or duties hereunder, affect this Guaranty
in any way, or afford Guarantor any recourse against Newfield. Without limiting
the foregoing, the obligations, liabilities, agreements, and duties of Guarantor
under this Guaranty shall not he released, diminished, impaired, reduced, or
affected by the occurrence of any of the following, from time to time, even if
occurring without notice to or without the consent of Guarantor:

(i)            any voluntary or involuntary liquidation, dissolution or sales of
all or substantially all assets, marshalling of assets or liabilities,
receivership, conservatorship, assignment for the benefit of creditors,
insolvency, bankruptcy, reorganization, arrangement, or composition of any
Obligor or any of the assets of any Obligor under laws for the protection of
debtors, or any discharge, impairment, modification, release, or limitation of
the liability of, or stay of actions or lien enforcement proceedings against,
any Obligor, any properties of any Obligor, or the estate in bankruptcy or any
Obligor in the course of or resulting from any such proceedings;

(ii)           the failure by Newfield to file or enforce a claim in any
proceeding described in the immediately preceding subsection (i) or to take any
other action in any proceeding to which any Obligor is a party;

51


--------------------------------------------------------------------------------




(iii)          the release by operation of law of the Company in any proceeding
described in subsection (i) or any similar proceeding, or the release of any
other Obligor from any of the Obligations or any other obligations to Newfield;
or

(iv)          the fact that Guarantor may have incurred directly part of the
Obligations or is otherwise primarily liable therefor.

(c)           Newfield may invoke the benefits of this Guaranty before pursuing
any remedies against any Obligor or any other Person for the payment or
performance of any of the Obligations. Newfield may maintain an action against
Guarantor on this Guaranty without joining any other Obligor therein and without
bringing separate action against any other Obligor.

(d)           If payment to Newfield of any Obligation is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason Newfield is required to refund such payment to the payor
thereof or to pay the amount thereof to any other Person, such payment to
Newfield shall not constitute a release of Guarantor from any liability
hereunder, and Guarantor agrees to pay such amount to Newfield on demand and
agrees and acknowledges that this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, to the extent of any such payment or
payments.

(e)           This is a continuing guaranty and shall apply to and cover all
Obligations and renewals and extensions thereof and substitutions therefor from
time to time.

Section 4.               Waiver. Guarantor hereby waives, with respect to the
Obligations and this Guaranty:

(a)          notice of the incurrence of any Obligation by the Company;

(b)         notice that Newfield, any Obligor, or any other Person has taken

relating thereto or that any Obligor is in default under any of the Agreements;

(c)   demand, presentment for payment, and notice of demand, dishonor,
nonpayment, or nonperformance; and

(d)         all other notices whatsoever.

Section 5.              Exercise of Remedies. Newfield shall have the right to
enforce, from time to time, in any order and at Newfield’s sole discretion, any
rights, powers and remedies which Newfield may have under the Agreements or
otherwise, including, but not limited to, issues and profits, the exercise of
remedies against personal property, or the enforcement of any assignment of
leases, rentals, oil or gas production, or other properties or rights, whether
real or personal, tangible or intangible; and Guarantor shall be liable to
Newfield hereunder for any deficiency

52


--------------------------------------------------------------------------------




resulting from the exercise by Newfield of any such right or remedy even though
the rights which Guarantor may have against the Company or other Person may be
destroyed or diminislied by the exercise of any such right or remedy. No failure
on the part of Newfield to exercise, and no delay in exercising, any right
hereunder or under any other Agreements shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any right preclude any
other or further exercise thereof or the exercise of any other right. The
rights, powers and remedies of Newfield provided herein and in the other are
cumulative and are in addition to, and not exclusive of, any other rights,
powers or remedies provided by law or in equity. The rights of Newfield
hereunder ace not conditional or contingent on any attempt by Newfield to
exercise any of its rights under any other Agreements against any Obligor or any
other Person.

Section 6.              No Subrogation. Insofar as Guarantor and the Company are
concerned, any payment hereunder by Guarantor shall be deemed a contribution to
the capital of the Company, and Guarantor shall have no right of subrogation,
contribution, reimbursement, indemnification exoneration and any other remedy
which Guarantor may have against Company or any other Person with respect to
this Guaranty or the duties of Guarantor under the other Agreements or
applicable law. Guarantor hereby irrevocably agrees, to the fullest extent
permitted by law, that it will not exercise (and herein waives) any rights
against any Company or any other Person which it may acquire by way of
subrogation, contribution, reimbursement, indemnification or exoneration under
or with respect to this Guaranty, the other Agreements or applicable law, by any
payment made hereunder or otherwise. If the foregoing waivers are adjudicated
unenforceable by a court of competent jurisdiction, then Guarantor agrees that
no liability or obligation of the Company that shall accrue by virtue of any
right to subrogation, contribution, indemnity, reimbursement or exoneration
shall be paid, nor shall any such liability or transaction be deemed owed, until
all of the Obligations shall have been paid in full.

Section 7.              Successors and Assigns. Guarantor’s rights or
obligations hereunder may not be assigned or delegated, but this Guaranty and
such obligations shall pass to and be fully binding upon the successors of the
Guarantor, as well as Guarantor. This Guaranty shall apply to and inure to the
benefit of Newfield and its successors or assigns. Without limiting the
generality of the immediately preceding sentence, Newfield may assign, grant a
participation in, or otherwise transfer any Obligation held by it or any portion
thereof under any Agreements, to any other Person, and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted to
Newfield hereunder with respect to the Obligation or portion thereof assigned by
Newfield to such other Person.

Section 8.              Representations and Warranties. Guarantor hereby
represents and warrants as follows:

(a)      the “WHEREAS” recitals at the beginning of this Guaranty are true and
correct in all respects;

(b)     the execution, delivery and performance of this Guaranty by the
Guarantor has been duly authorized in all material respects by all necessary
limited partnership action on the part of Guarantor pursuant to the Guarantor’s
certificate of limited partnership, limited partnership agreement, other
constituent documents and/or applicable law, the execution and delivery of this
Guaranty by the general partner executing this Guaranty oil behalf of the
General Partner below has been duly authorized in all material

53


--------------------------------------------------------------------------------




respects by all necessary corporate or similar action on the part of the general
partner or general partners of the Guarantor, and written documentation (in the
form of certified resolutions, other certificates or other documentation
reasonably satisfactory to Newfield) shall be provided to Newfield upon its
request;

(c)      the value of the consideration received and to be received by Guarantor
in connection herewith is reasonably worth at least as much as the liability and
Obligations of Guarantor hereunder, and the incurrence of such liability and
obligations in return for such consideration may reasonably be expected to
benefit Guarantor, directly or indirectly; and

(d)     Guarantor is not “insolvent” on the date hereof (that is, the sum of
Guarantor’s absolute and contingent liabilities, including the Obligations, does
not exceed the fair market value of Guarantor’s assets). Guarantor’s capital is
adequate for the business in which Guarantor is engaged and intends to be
engaged. Guarantor has not hereby incurred, nor does Guarantor intend to incur
or believe that it will incur, debts which will be beyond its ability to pay as
such debts mature.

Section 9.              Governing Law. This Guaranty is to be performed in the
state of Texas and shall be governed by and construed and enforced in accordance
with the laws of such state applicable to contracts made to be performed
entirely within such state. Guarantor hereby irrevocably submits itself to the
non-exclusive jurisdiction of the state and federal courts of the State of
Texas, County of Harris, and agrees and consents that service of process may be
made upon it in any legal proceeding related hereto by serving the Secretary of
State of the State of Texas (or by other service) in accordance with applicable
provisions of the Texas revised civil statutes, as amended, governing service of
process upon foreign limited partnerships.

Section 10.            Invalidity of Particular Provisions. If any term or
provision of this Guaranty shall be determined to be illegal or unenforceable,
all other terms and provisions hereof shall nevertheless remain effective and
shall be enforced to the fullest extent permitted by applicable law.

Section 11.            Headings and References. The headings used herein are for
purposes of convenience only and shall not be used in construing the provisions
hereof. The words “hereof”, “herein” and similar words refer to this Guaranty as
a whole and not to any particular subdivision unless expressly so limited. The
word “or” is not exclusive. Pronouns in masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires.

Section 12.            Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed.

Section 13.            Limitation on Interest. Newfield and Guarantor intend to
contract in strict compliance with applicable usury law from time to time in
effect, and provisions of the Agreement limiting the interest for which
Guarantor is obligated are expressly incorporated herein by reference.

Section 14.            Counterparts. This Guaranty may be executed in any number
of counterparts, each of which when so executed shall he deemed to constitute
one and the same

54


--------------------------------------------------------------------------------




Guaranty.

55


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By: MarkWest Energy GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Frank Semple

 

 

Name:

Frank Semple

 

 

Title:

President & CEO

56


--------------------------------------------------------------------------------




 

SCHEDULE 1

TO

Guaranty dated of

MarkWest Energy Partners, L.P. in favor of Newfield Exploration Mid-Continent
Inc.

 

AGREEMENTS

 

CONSTRUCTION, OPERATION AND GAS GATHERING AGREEMENT dated entered into by and
between Newfield Exploration Mid-Continent Inc., as Producer, and MarkWest
Western Oklahoma Gas Company, L.L.C., as Gatherer.

 

57


--------------------------------------------------------------------------------